               Case 6:21-cv-00016-MC           Document 1   Filed 01/06/21   Page 1 of 76




John A. Bennett, OSB #750407
E-mail: john.bennett@bullivant.com
BULLIVANT HOUSER BAILEY PC
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022
Telephone: 503.228.6351
Facsimile: 503.295.0915

Nancy D. Adams (pro hac vice pending)
E-mail: nadams@mintz.com
Laura Bange Stephens (pro hac vice pending)
E-mail: lbstephens@mintz.com
MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
AND POPEO, P.C.
One Financial Center
Boston, Massachusetts 02111
Telephone: 617.542.6000
Facsimile: 617.542.2241

Attorneys for Plaintiffs Ohio Security Insurance
Company, First National Insurance Company of
America, American Fire and Casualty Company



                                     UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                              EUGENE DIVISION


OHIO SECURITY INSURANCE                                                      Civil No.: __________
COMPANY; FIRST NATIONAL
INSURANCE COMPANY OF AMERICA;
and AMERICAN FIRE AND CASUALTY                         PLAINTIFFS' COMPLAINT FOR
COMPANY,                                               DECLARATORY JUDGMENT

                                      Plaintiffs,

            v.

SEGO CONTRACTORS, INC.; MICHAEL
SEGOVIANO aka MIGUEL SEGOVIANO;

 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 1
               Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21    Page 2 of 76




KAROMA PROPERTIES, LLC; SERVICE
EXPRESS GROUP OREGON, INC.;
SEGOVIANO LEASING, INC.; SEGO
REAL ESTATE GROUP, LLC; and “H.D.,”

                                       Defendants

                                               INTRODUCTION

            1.           This is an action for declaratory relief and judgment pursuant to 28 U.S.C. §§

2201 and 2202. Plaintiffs Ohio Security Insurance Company (“OSIC”), First National

Insurance Company of America (“First National”), and American Fire and Casualty

Company (“American Fire”) seek a declaration of their rights and obligations as to

Defendants SEGO Contractors, Inc. (“SEGO Contractors”), Michael Segoviano aka Miguel

Segoviano (“Segoviano”), Karoma Properties LLC (“Karoma Properties”), Service Express

Group of Oregon, Inc. (“Service Express Group”), Segoviano Leasing, Inc. (“Segoviano

Leasing”), and SEGO Real Estate Group LLC (“SEGO Real Estate Group”) under certain

policies of insurance issued by OSIC, First National, and American Fire. The matter that

gives rise to OSIC, First National, and American Fire seeking such a declaration is an

underlying lawsuit that was filed against Segoviano, SEGO Contractors, Karoma Properties,

Service Express Group, Segoviano Leasing, and SEGO Real Estate Group wherein the

underlying plaintiff, “H.D.,” alleges that she was sexually assaulted by Segoviano.

                                                    PARTIES

            2.           Plaintiff OSIC is a New Hampshire corporation engaged in the business of

insurance. OSIC’s principal place of business is in Boston, Massachusetts.




 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                                Page 2
               Case 6:21-cv-00016-MC           Document 1      Filed 01/06/21   Page 3 of 76




            3.           Plaintiff First National is a New Hampshire corporation engaged in the

business of insurance. First National’s principal place of business is in Boston,

Massachusetts.

            4.           Plaintiff American Fire is a New Hampshire corporation engaged in the

business of insurance. First National’s principal place of business is in Boston,

Massachusetts.

            5.           Defendant SEGO Contractors was an Oregon corporation with its principal

place of business located in Redmond, Oregon. SEGO Contractors constructed residential

and commercial structures primarily in Deschutes and Jefferson Counties, Oregon. SEGO

Contractors operated from approximately 2010 until 2018.

            6.           Defendant Karoma Properties is a limited-liability company organized under

the laws of the State of Oregon, with its principal place of business located in Redmond,

Oregon. Karoma Properties constructed, owned, and operated residential rental buildings in

Deschutes County, Oregon and other locations.

            7.           Defendant Service Express Group is an Oregon corporation with its principal

place of business located in Redmond, Oregon. Service Express Group operated as a

construction business in Deschutes County, Oregon, and other locations.

            8.           Defendant Segoviano Leasing was an Oregon corporation with its principal

place of business located in Redmond, Oregon. Segoviano Leasing owned and operated

motor vehicles which were leased and loaned to consumers and businesses in Deschutes

County, Oregon. Segoviano Leasing operated from approximately 2008 until 2011.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 3
               Case 6:21-cv-00016-MC           Document 1      Filed 01/06/21   Page 4 of 76




            9.           Defendant Sego Real Estate Group was a limited-liability company organized

under the laws of the State of Oregon, with its principal place of business located in

Redmond, Oregon. Sego Real Estate Group marketed and sold residential and commercial

real estate in Deschutes and Jefferson Counties, Oregon. Sego Real Estate Group operated

between 2013 and 2014.

            10.          Defendant Segoviano is an adult male resident of Deschutes County, Oregon.

Segoviano was at all times material the principal owner and CEO of Defendants SEGO

Contractors, Karoma Properties, Service Express Group, Segoviano Leasing, and SEGO Real

Estate Group (collectively, the “Corporate Defendants”).

            11.          Defendant “H.D.” is alleged to be a 21-year-old female resident of Deschutes

County, Oregon. H.D. is the plaintiff in an action pending against Segoviano and the

Corporate Defendants in the Circuit Court for Deschutes County, Oregon, entitled H.D. v.

Michael Segoviano; Karoma Properties, LLC; Service Express Group Oregon, Inc.; Sego

Contractors, Inc.; Segoviano Leasing, Inc. and Sego Real Estate Group, LLC, Case No

19CV07872 (the “Underlying Lawsuit”).

            12.          H.D. is named herein for the purpose of having the judgment, decisions, and

orders of the Court in the instant action be binding upon her.

            13.          At all times material, Defendant Segoviano was the President of Defendant

SEGO Contractors. See SEGO Contractors corporate filings dated November 8, 2011,

December 12, 2011, December 20, 2012, January 5, 2015, January 5, 2016, and November

17, 2017, attached hereto as Exhibit A.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 4
               Case 6:21-cv-00016-MC             Document 1      Filed 01/06/21    Page 5 of 76




            14.          At all times material, Defendant Segoviano was the sole owner of Defendant

SEGO Contractors. See Exhibit A, at pp. 10-11.

            15.          At all times material, Defendant Segoviano was the President of Defendant

Service Express Group. See Service Express Group corporate filings dated September 14,

2018 and October 12, 2018, attached hereto as Exhibit B.

            16.          At all times material, Defendant Segoviano was the sole owner of Defendant

Service Express Group. See Exhibit B, at pp. 2-4.

            17.          At all times material, Defendant Segoviano was the President of Defendant

Segoviano Leasing. See Segoviano Leasing corporate filing dated October 9, 2009, attached

hereto as Exhibit C.

            18.          At all times material, Defendant Segoviano was the sole member of Defendant

Karoma Properties. See Karoma Properties corporate filings dated October 22, 2012,

September 11, 2013, September 21, 2015, and August 23, 2017, attached hereto as Exhibit

D.

            19.          At all times material, Defendant Segoviano was the sole member of Defendant

SEGO Real Estate Group. See SEGO Real Estate Group corporate filing dated March 5,

2013, attached hereto as Exhibit E.

                                         JURISDICTION AND VENUE

            20.          This is a proceeding for declaratory relief pursuant to Title 28 of the United

States Code, § 2201, et seq., to determine the scope of the respective rights, duties, and

obligations, if any, of OSIC, First National, and American Fire as to Segoviano and the




 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                                Page 5
               Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21     Page 6 of 76




Corporate Defendants under certain contracts of insurance with respect to the Underlying

Lawsuit.

            21.          Jurisdiction for this proceeding is proper in federal court pursuant to 28 U.S.C.

§ 1332(a)(1) and (c)(1) because the parties are citizens of different States and, upon

information and belief, the amount in controversy exceeds $75,000, exclusive of interest and

costs.

            22.          Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part

of the events giving rise to this Complaint for Declaratory Judgment allegedly occurred in

this district. The proper “divisional venue” for this action is in the Eugene Division, pursuant

to 28 U.S.C. § 117 and Civil Practice Local Rule 3-2, as a substantial part of the events or

omissions giving rise to this claim occurred within Deschutes County.

            23.          An actual controversy exists between the parties as to whether OSIC, First

National, or American Fire has a duty to defend or indemnify any of the Corporate

Defendants or Segoviano with respect to the Underlying Lawsuit.

                                          FACTUAL BACKGROUND

A.          The Underlying Lawsuit

            1.           The Original Complaint

            24.          On February 19, 2019, H.D. filed her original Complaint in the Underlying

Lawsuit (the “original Complaint”) against Segoviano and the Corporate Defendants in

Multnomah County Circuit Court.

            25.          In the original Complaint, the Plaintiff alleged that Mr. Segoviano, who was

CEO of the Corporate Defendants and Plaintiff’s “boss and supervisor,” engaged in sexually


 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                                Page 6
               Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21   Page 7 of 76




inappropriate behavior towards her beginning in or about 2011, when she was 13 years old,

and continuing until September 2018, when she was 20 years old. See original Complaint,

attached hereto as Exhibit F, at pp. 4-5, ¶¶ 9, 11.

            26.          In the original Complaint, the Plaintiff alleged that she was employed to work

for the Corporate Defendants as an “office worker, office manager, administrative assistant,

bookkeeper, rent collector, errand runner, and manager of landlord-tenant relations.” Id. at

p. 4, ¶ 9.

            27.          In the original Complaint, H.D. alleged that the Corporate Defendants “had

and have offices and corporate headquarters located at: 1881 SW 1st St, Redmond, Oregon,

97756.” Id. at p. 4, ¶ 8.

            28.          In the original Complaint, H.D. alleged that Segoviano was at all material

times the principal owner and CEO of the Corporate Defendants. Id. at p. 2, ¶ 2.

            29.          In the original Complaint, H.D. alleged that Segoviano was acting within the

course and scope of his employment for the Corporate Defendants at all material times. Id. at

p. 4, ¶ 10.

            30.          In the original Complaint, H.D. alleged that knowledge about the facts of

Segoviano and H.D.’s relationship was “imputed” to each of the Corporate Defendants. Id.

            31.          In the original Complaint, H.D. alleged that, beginning when H.D. was 13 and

continuing until she was 20, the Corporate Defendants and Segoviano created a hostile work

environment for H.D. by engaging in a pattern and practice of unlawful and unwelcome

sexual and non-sexual touching, making sexual jokes, sending sexually suggestive text




 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                                Page 7
               Case 6:21-cv-00016-MC             Document 1      Filed 01/06/21    Page 8 of 76




messages, making sexually suggestive telephone calls, seeking sexual favors, making sexual

comments about H.D., and staring at H.D.’s body. Id. at p. 5, ¶ 11.

            32.          In the original Complaint, H.D. alleged that, beginning when H.D. was 13 and

continuing until she was 20, the Corporate Defendants and Segoviano engaged in a quid pro

quo arrangement with H.D. in which H.D. was threatened with changes in the terms and

conditions of her employment, including but not limited to unemployment and loss of

employment-related benefits, unless she submitted to sexual favors. Id. at p. 5, ¶ 12.

            33.          In the original Complaint, H.D. alleged that “all sexual contact and harassment

that occurred before Plaintiff’s age 18 was knowingly allowed, permitted and encouraged by

all defendants.” Id. at p. 7, ¶ 18.

            34.          In the original Complaint, H.D. alleged that Segoviano was “charged with

crimes” in the criminal matter titled State v. Segoviano, Case No. 19CR07387, which is

pending in the Deschutes County Circuit Court (the “Criminal Lawsuit”). Id. at p. 2, ¶ 2.

            35.          In the original Complaint, H.D. asserted claims for unlawful employment

discrimination under ORS 659A against the Corporate Defendants in connection with

Segoviano’s alleged sexual harassment of her. Id. at pp. 7-9, ¶¶ 19-29.

            36.          In the original Complaint, H.D. asserted claims for the intentional torts of

Common Law Battery and Fraudulent Transfer (ORS 95.230) against Segoviano. Id. at pp. 9-

10, ¶¶ 30-35.

            37.          By letter dated April 18, 2019, OSIC addressed SEGO Contractors’ and

Segoviano’s tender of the original Complaint (“OSIC April 18, 2019 Coverage Position

Letter”). See OSIC April 18, 2019 Coverage Position Letter, attached hereto as Exhibit G.

 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                                Page 8
               Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 9 of 76




            38.          In the OSIC April 18, 2019 Coverage Position Letter, OSIC addressed whether

certain policies issued to SEGO Contractors and Service Express Group afforded coverage

for Segoviano or the Corporate Defendants with respect to the allegations in the original

Complaint. Id.

            39.          In the OSIC April 18, 2019 Coverage Position Letter, OSIC explained that,

based on the allegations in the original Complaint, the policies issued to SEGO Contractors

and Service Express Group did not afford coverage for Segoviano or any of the Corporate

Defendants. Id. at pp. 2, 9.

            2.           The First Amended Complaint

            40.          On June 12, 2019, H.D. filed an Amended Complaint (the “First Amended

Complaint”) in the Underlying Lawsuit.

            41.          In the First Amended Complaint, H.D. alleged that Segoviano had a

cohabitating and sexual relationship with her mother that began when H.D. was 13. See First

Amended Complaint, attached hereto as Exhibit H, at p. 4, ¶ 9. On the basis of these alleged

facts, H.D. alleged that Segoviano was her “de facto stepfather” and stood in an in loco

parentis relationship to H.D. Id.

            42.          In the First Amended Complaint, H.D. alleged that, while Mr. Segoviano lived

with her mother, he began a sexual relationship with H.D. Id. at p. 4, ¶ 10.

            43.          In the First Amended Complaint, H.D. alleged that Segoviano was “at all

times material acting within the course and scope of his employment for the [C]orporate

[D]efendants].” Id. at p. 4, ¶ 11.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 9
              Case 6:21-cv-00016-MC                    Document 1      Filed 01/06/21      Page 10 of 76




            44.          In the First Amended Complaint, H.D. alleged that knowledge of facts about

Plaintiff’s relationship with Defendant Segoviano is “imputed” to each of the Corporate

Defendants. Id.

            45.          In the First Amended Complaint, H.D. alleged that “[t]he sexual contact and

intercourse that occurred before Plaintiff’s age 18 was allowed or permitted by all

defendants.” Id. at p. 6, ¶ 17.

            46.          In the First Amended Complaint, H.D. alleged that the Corporate Defendants

had and have offices and corporate headquarters located at 1881 SW 1st St, Redmond,

Oregon, 97756. Id. at p. 4, ¶ 8.

            47.          In the First Amended Complaint, H.D. asserted claims for relief against

Segoviano for Neglect of Parental Duties and Premises Liability. Id. at pp. 6-7, ¶¶ 18-22.

H.D.’s claims for relief for Common-Law Battery and Fraudulent Transfer against

Segoviano were retained from the original Complaint. Id. at pp. 9-10, ¶¶ 34-39.

            48.          The First Amended Complaint included the following claims for relief against

the Corporate Defendants:

                         a.          False Imprisonment, alleging that the Corporate Defendants “falsely

                                     imprisoned” her by “compelling her to accompany Defendant Segoviano

                                     on long and short business trips . . . and by compelling her to spend time

                                     with Segoviano at his office, and at various other job sites.” Id. at p. 7, ¶

                                     24.

                         b.          Invasion of Privacy, alleging that the Corporate Defendants “invaded

                                     [H.D.’s] privacy and right to seclusion by: a. persuading her to enter into

 Bullivant|Houser|Bailey PC
                                                      PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                       JUDGMENT
 Telephone: 503.228.6351
                                                                                      Page 10
              Case 6:21-cv-00016-MC                    Document 1      Filed 01/06/21     Page 11 of 76




                                     a close physical relationship with Segoviano; and b. persuading her to

                                     become Segoviano’s companion.” Id. at p. 8, ¶ 26.

                         c.          Negligent Infliction of Emotional Distress, alleging that the Corporate

                                     Defendants placed H.D. “in a situation whereby it became likely that she

                                     would be the victim of unlawful touching by Defendant Segoviano.” Id.

                                     at p. 8, ¶ 28.

                         d.          Premises Liability, alleging that Plaintiff was a licensee or invitee on the

                                     Corporate Defendants’ business premises, and that they breached a duty

                                     to maintain reasonably safe premises. Id. at p. 9, ¶¶ 30-33.

            49.          On or about September 5, 2019, Kyle Sturm, Esq. tendered the First Amended

Complaint to OSIC, First National, and American Fire for defense and indemnity on behalf

of Segoviano, Karoma Properties, Service Express Group, SEGO Contractors, Segoviano

Leasing, and Sego Real Estate Group.

            50.          On or about January 31, 2020, OSIC supplemented the OSIC April 18, 2019

Coverage Position Letter to address whether certain policies issued to SEGO Contractors and

Service Express Group afforded coverage for Segoviano or the Corporate Defendants with

respect to the allegations in the First Amended Complaint (the “OSIC January 31, 2020

Coverage Position Letter”). See OSIC January 31, 2020 Coverage Position Letter, attached

hereto as Exhibit I.

            51.          In the OSIC January 31, 2020 Coverage Position Letter, OSIC explained that it

would agree, subject to a complete reservation of rights, to provide a defense to SEGO




 Bullivant|Houser|Bailey PC
                                                      PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                       JUDGMENT
 Telephone: 503.228.6351
                                                                                      Page 11
              Case 6:21-cv-00016-MC            Document 1     Filed 01/06/21    Page 12 of 76




Contractors and Service Express Group under certain policies issued to SEGO Contractors

and Service Express Group based on H.D.’s allegations. Id. at pp. 2-3.

            52.          In the OSIC January 31, 2020 Coverage Position Letter, OSIC further

explained that the policies issued to SEGO Contractors and Service Express Group did not

afford coverage for Segoviano, Karoma Properties, Segoviano Leasing, or Sego Real Estate

Group with respect to the Underlying Lawsuit. Id. at pp. 3, 12.

            53.          By letter dated January 31, 2020, First National and American Fire addressed

Karoma Properties’ tender of the First Amended Complaint (the “First National and

American Fire January 31, 2020 Coverage Position Letter”). See First National and

American Fire January 31, 2020 Coverage Position Letter, attached hereto as Exhibit J.

            54.          In the First National and American Fire January 31, 2020 Coverage Position

Letter, First National and American Fire explained that they would agree, subject to a

complete reservation of rights, to provide a defense to Karoma Properties under certain

policies issued to Karoma Properties based on H.D.’s allegations. Id. at pp. 2-3, 12.

            55.          In the First National and American Fire January 31, 2020 Coverage Position

Letter, First National and American Fire further explained that the policies issued to Karoma

Properties did not afford coverage for Segoviano, SEGO Contractors, Service Express

Group, Segoviano Leasing, or Sego Real Estate Group with respect to the Underlying

Lawsuit. Id. at pp. 3, 12.

            56.          By letter dated January 31, 2020, American Fire addressed Segoviano’s tender

of the First Amended Complaint (the “American Fire January 31, 2020 Coverage Position




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 12
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21   Page 13 of 76




Letter”). See American Fire January 31, 2020 Coverage Position Letter, attached hereto as

Exhibit K.

            57.          In the American Fire January 31, 2020 Coverage Position Letter, American

Fire explained that, based on H.D.’s allegations that Segoviano engaged in sexual

misconduct, certain policies issued to Segoviano did not afford coverage to him with respect

to the Underlying Lawsuit. Id. at pp. 2-3, 11.

            58.          In the American Fire January 31, 2020 Coverage Position Letter, American

Fire further explained that, based on the information available, the policies issued to

Segoviano did not afford coverage for SEGO Contractors, Service Express Group, Karoma

Properties, Segoviano Leasing, or Sego Real Estate Group with respect to the Underlying

Lawsuit. Id. at p. 11.

            3.           The Second Amended Complaint

            59.          On May 5, 2020, H.D. filed a Second Amended Complaint (the “Second

Amended Complaint”) in the Underlying Lawsuit.

            60.          In the Second Amended Complaint, H.D. alleged that, beginning when she

was approximately 13 years old, which corresponds to approximately 2011 or 2012,

Segoviano began a “living together” relationship with H.D.’s mother and acted as H.D.’s “de

facto stepfather.” See Second Amended Complaint, attached hereto as Exhibit L, at pp. 2, 4,

¶¶ 1, 9.

            61.          In the Second Amended Complaint, H.D. alleged that, when she was 13 years

old, Segoviano began an “inappropriate relationship” with H.D. and “engaged in interactions

with her that were offensive and intrusive.” Id. at p. 4, ¶ 10.


 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 13
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21   Page 14 of 76




            62.          In the Second Amended Complaint, H.D. alleged that Segoviano “falsely

imprisoned, assaulted, battered, invaded [her] privacy, sexually assaulted and negligently

inflicted emotional distress upon [her].” Id. at p. 5, ¶ 14.

            63.          In the Second Amended Complaint, H.D. alleged that Segoviano was “at all

times material acting within the course and scope of his employment for the Corporate

Defendants.” Id. at pp. 4-5, ¶ 11.

            64.          In the Second Amended Complaint, H.D. alleged that knowledge of facts

about her relationship with Segoviano is “imputed” to each of the Corporate Defendants. Id.

at pp. 4-5, ¶ 11.

            65.          In the Second Amended Complaint, H.D. alleged that the Corporate

Defendants had and have offices and corporate headquarters located at 1881 SW 1st St,

Redmond, Oregon, 97756. Id. at p. 4, ¶ 8.

            66.          In the Second Amended Complaint, H.D. alleged that Segoviano sexually

abused her on the Corporate Defendants’ premises. Id. at p. 15, ¶¶ 60-61.

            67.          In the Second Amended Complaint, H.D. alleged that the Corporate

Defendants failed to supervise her and Segoviano, and that the Corporate Defendants’

actions, or failures to act, amounted to the Corporate Defendants “knowingly allowing,

permitting or encouraging” sexual abuse and non-sexual misconduct. Id. at pp. 6, 9, 10, ¶¶

15, 24-26, 28.

            68.          In the Second Amended Complaint, H.D. alleged that Segoviano “restrained”

her and “intruded into a private space occupied by [her],” and that the Corporate Defendants




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 14
              Case 6:21-cv-00016-MC                  Document 1     Filed 01/06/21   Page 15 of 76




are liable for false imprisonment and invasion of privacy under a theory of respondeat

superior. See, e.g., id. at pp. 13, 15. ¶¶ 48, 50, 57.

            69.          In the Second Amended Complaint, H.D. alleged that, “by engaging in sexual

misconduct,” Segoviano and the Corporate Defendants “denied Plaintiff full and equal

accommodations, advantages, facilities and privileges, and this constituted unlawful

discrimination” based on sex and age. Id. at p. 12, ¶ 42.

            70.          In the Second Amended Complaint, H.D. asserted the following claims for

relief:

                         a.          Against All Defendants: False Imprisonment – Non-Sexual Misconduct

                                     Damages, False Imprisonment – Sexual Abuse Damages, Invasion of

                                     Privacy – Non-Sexual Misconduct Damages, Invasion of Privacy –

                                     Sexual Abuse Damages, Negligent Infliction of Emotional Distress –

                                     Non-Sexual Misconduct Damages, and Negligent Infliction of Emotional

                                     Distress – Sexual Abuse Damages.

                         b.          Against the Corporate Defendants: Negligence Leading to Non-Sexual

                                     Misconduct, Negligence Leading to Sexual Abuse, Dangerous Premises

                                     Leading to Non-Sexual Misconduct, Dangerous Premises Leading to

                                     Sexual Abuse, and Discrimination under ORS 659A.403.

            71.          On July 14, 2020, OSIC supplemented the OSIC April 18, 2019 Coverage

Position Letter and OSIC January 31, 2020 Coverage Position Letter to address whether

certain policies issued to SEGO Contractors and Service Express Group afforded coverage

for Segoviano or the Corporate Defendants with respect to the allegations in the Second

 Bullivant|Houser|Bailey PC
                                                     PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                      JUDGMENT
 Telephone: 503.228.6351
                                                                                     Page 15
              Case 6:21-cv-00016-MC            Document 1     Filed 01/06/21   Page 16 of 76




Amended Complaint (the “OSIC July 14, 2020 Coverage Position Letter”). See OSIC July

14, 2020 Coverage Position Letter, attached hereto as Exhibit M.

            72.          In the OSIC July 14, 2020 Coverage Position Letter, OSIC explained that it

would agree, subject to a complete reservation of rights, to continue to provide a defense to

SEGO Contractors and Service Express Group under certain policies issued to SEGO

Contractors and Service Express Group based on H.D.’s allegations. Id. at p. 3, 13.

            73.          In the OSIC July 14, 2020 Coverage Position Letter, OSIC further explained

that the policies issued to SEGO Contractors and Service Express Group did not afford

coverage for Segoviano, Karoma Properties, Segoviano Leasing, or Sego Real Estate Group

with respect to the Underlying Lawsuit. Id. at p. 14.

            74.          On July 14, 2020, First National and American Fire supplemented the First

National and American Fire January 31, 2020 Coverage Position Letter to address whether

certain policies issued to Karoma Properties afforded coverage for Segoviano or the

Corporate Defendants with respect to the allegations in the Second Amended Complaint (the

“First National and American Fire July 14, 2020 Coverage Position Letter”). See First

National and American Fire July 14, 2020 Coverage Position Letter, attached hereto as

Exhibit N.

            75.          In the First National and American Fire July 14, 2020 Coverage Position

Letter, First National and American Fire explained that they would agree, subject to a

complete reservation of rights, to continue to provide a defense to Karoma Properties under

certain policies issued to Karoma Properties based on H.D.’s allegations. Id. at pp. 3, 13.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 16
              Case 6:21-cv-00016-MC            Document 1     Filed 01/06/21   Page 17 of 76




            76.          In the First National and American Fire July 14, 2020 Coverage Position

Letter, First National and American Fire further explained that the policies issued to Karoma

Properties did not afford coverage for Segoviano, SEGO Contractors, Service Express

Group, Segoviano Leasing, or Sego Real Estate Group with respect to the Underlying

Lawsuit. Id. at p. 13.

            77.          On July 14, 2020, American Fire supplemented the American Fire January 31,

2020 Coverage Position Letter to address whether certain policies issued to Segoviano

afforded coverage for Segoviano or the Corporate Defendants with respect to the allegations

in the Second Amended Complaint (the “American Fire July 14, 2020 Coverage Position

Letter”). See American Fire July 14, 2020 Coverage Position Letter, attached hereto as

Exhibit O.

            78.          In the American Fire July 14, 2020 Coverage Position Letter, American Fire

explained that, based on H.D.’s allegations that Segoviano engaged in intentional misconduct

including sexual abuse, battery, and assault, certain policies issued to Segoviano did not

afford coverage to him with respect to the Underlying Lawsuit. Id. at pp. 2, 11.

            79.          In the American Fire July 14, 2020 Coverage Position Letter, American Fire

further explained that, based on the information available, the policies issued to Segoviano

did not afford coverage for SEGO Contractors, Service Express Group, Karoma Properties,

Segoviano Leasing, or Sego Real Estate Group with respect to the Underlying Lawsuit. Id. at

p. 2.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 17
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 18 of 76




B.          The Policies

            1.           SEGO Contractors Policies and Service Express Group Policies

            80.          OSIC issued a commercial general liability policy to SEGO Contractors,

Policy No. BKS (15) 55 37 90 51, with a policy period of January 19, 2014 to January 19,

2015 (the “2014 SEGO Contractors Policy”). A copy of the 2014 SEGO Contractors Policy

is attached hereto as Exhibit P.

            81.          OSIC issued a commercial general liability policy to SEGO Contractors,

Policy No. BKS (16) 55 37 90 51, with a policy period of January 19, 2015 to January 19,

2016 (the “2015 SEGO Contractors Policy”). A copy of the 2015 SEGO Contractors Policy

is attached hereto as Exhibit Q.

            82.          OSIC issued a commercial general liability policy to SEGO Contractors,

Policy No. BKS (17) 55 37 90 51, with a policy period of January 19, 2016 to January 19,

2017 (the “2016 SEGO Contractors Policy”). A copy of the 2016 SEGO Contractors Policy

is attached hereto as Exhibit R.

            83.          OSIC issued a commercial package policy to SEGO Contractors, Policy No.

BKS (18) 55 37 90 51, with a policy period of January 19, 2017 to January 19, 2018 (the

“2017 SEGO Contractors Policy”). A copy of the 2017 SEGO Contractors Policy is attached

hereto as Exhibit S.

            84.          OSIC issued a commercial package policy to SEGO Contractors, Policy No.

BKS (19) 55 37 90 51, with a policy period of January 19, 2018 to September 28, 2018 (the

“2018 SEGO Contractors Policy” and, together with the 2014 SEGO Contractors Policy,

2015 SEGO Contractors Policy, 2016 SEGO Contractors Policy, and 2017 SEGO


 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 18
              Case 6:21-cv-00016-MC            Document 1     Filed 01/06/21   Page 19 of 76




Contractors Policy, the “SEGO Contractors Policies”). The original policy period of the 2018

SEGO Contractors Policy was January 19, 2018 to January 19, 2019, but the policy was

cancelled effective September 28, 2018. A copy of the 2018 SEGO Contractors Policy is

attached hereto as Exhibit T.

            85.          OSIC issued a commercial package policy to Service Express Group, Policy

No. BLS (19) 59 19 67 24, with a policy period of September 28, 2018 to September 28,

2019 (the “2018 Service Express Group Policy”). A copy of the 2018 Service Express Group

Policy is attached hereto as Exhibit U.

            86.          OSIC issued a commercial package policy to Service Express Group, Policy

No. BLS (20) 59 19 67 24, with a policy period of September 28, 2019 to March 21, 2020

(the “2019 Service Express Group Policy,” and, together with the 2018 Service Express

Group Policy, the “Service Express Group Policies”). The original policy period of the 2019

Service Express Group Policy was September 28, 2019 to September 28, 2020, but the policy

was cancelled effective March 21, 2020. A copy of the 2019 Service Express Group Policy is

attached hereto as Exhibit V.

            87.          In Section I – Coverages (Form CG 00 01 04 13), the SEGO Contractors

Policies and Service Express Group Policies contain two coverage parts: (i) Coverage A,

Bodily Injury and Property Damage Liability; and (ii) Coverage B, Personal and Advertising

Injury.

            88.          The Insuring Agreement for Coverage A provides, in relevant part, as follows:




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 19
                 Case 6:21-cv-00016-MC              Document 1     Filed 01/06/21    Page 20 of 76




               COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY

               1. Insuring Agreement

                      a. We will pay those sums that the insured becomes legally obligated to pay
                         as damages because of "bodily injury" or "property damage" to which
                         this insurance applies. We will have the right and duty to defend the
                         insured against any "suit" seeking those damages. However, we will have
                         no duty to defend the insured against any "suit" seeking damages for
                         "bodily injury" or "property damage" to which this insurance does not
                         apply. We may, at our discretion, investigate any "occurrence" and settle
                         any claim or "suit" that may result. . . .

                      b. This insurance applies to "bodily injury" and "property damage" only if:

                                (1) The "bodily injury" or "property damage" is caused by an
                                    "occurrence" that takes place in the "coverage territory";

                                (2) The "bodily injury" or "property damage" occurs during the
                                    policy period . . .1

               89.          Coverage A, as modified by endorsement (Form CG 88 10 04 13), defines the

term “bodily injury” as “physical injury, sickness or disease sustained by a person. This

includes mental anguish, mental injury, shock, fright or death that results from such physical

injury, sickness or disease.”2

///

///

///




1
 See Exhibit P at p. 25; Exhibit Q at p. 39; Exhibit R at p. 41; Exhibit S at p. 135; Exhibit T
at p. 113; Exhibit U at p. 21; Exhibit V at p. 45.
2
 See Exhibit P at p. 60; Exhibit Q at p. 74; Exhibit R at p. 77; Exhibit S at p. 171; Exhibit T
at p. 149; Exhibit U at p. 58; Exhibit V at p. 82.

    Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
    One SW Columbia Street, Suite 800
    Portland, Oregon 97204-4022                                                  JUDGMENT
    Telephone: 503.228.6351
                                                                                    Page 20
                 Case 6:21-cv-00016-MC                Document 1      Filed 01/06/21   Page 21 of 76




               90.          Coverage A provides that the term “occurrence” is defined to mean “an

accident, including continuous or repeated exposure to substantially the same general

harmful conditions.”3

               91.          Section II – Who Is An Insured of the SEGO Contractors Policies and Service

Express Group Policies, as modified by endorsement (Form CG 88 10 04 13), provides in

relevant part as follows:

               SECTION II – WHO IS AN INSURED

               1. If you are designated in the Declarations as: . . .

                      d. An organization other than a partnership, joint venture or limited liability
                         company, you are an insured. Your "executive officers" and directors are
                         insureds, but only with respect to their duties as your officers or
                         directors. Your stockholders are also insureds, but only with respect to
                         their liability as stockholders. . . .

               2. Each of the following is also an insured:

                      a. Your "volunteer workers" only while performing duties related to the
                         conduct of your business, or your "employees", other than either your
                         "executive officers" (if you are an organization other than a partnership,
                         joint venture or limited liability company) or your managers (if you are a
                         limited liability company), but only for acts within the scope of their
                         employment by you or while performing duties related to the conduct of
                         your business. However, none of these "employees" or "volunteer
                         workers" are insureds for:

                                (1) "Bodily injury" or "personal and advertising injury":

                                        (a) . . . to a co-"employee" while in the course of his or her
                                            employment or performing duties related to the conduct of
                                            your business, or to your other “volunteer workers” while
                                            performing duties related to the conduct of your business;



3
 See Exhibit P at p. 40; Exhibit Q at p. 54; Exhibit R at p. 56; Exhibit S at p. 150; Exhibit T
at p. 128; Exhibit U at p. 36; Exhibit V at p. 60.

    Bullivant|Houser|Bailey PC
                                                      PLAINTIFFS' COMPLAINT FOR DECLARATORY
    One SW Columbia Street, Suite 800
    Portland, Oregon 97204-4022                                                    JUDGMENT
    Telephone: 503.228.6351
                                                                                      Page 21
             Case 6:21-cv-00016-MC              Document 1      Filed 01/06/21   Page 22 of 76




                            Paragraphs (a) and (b) above do not apply to "bodily injury" or
                            "personal and advertising injury" caused by an "employee" who is
                            acting in a supervisory capacity for you. Supervisory capacity as used
                            herein means the "employee’s" job responsibilities assigned by you,
                            includes the direct supervision of other "employees" of yours.
                            However, none of these "employees" are insureds for "bodily injury" or
                            "personal and advertising injury" arising out of their willful conduct,
                            which is defined as the purposeful or willful intent to cause "bodily
                            injury" or "personal and advertising injury", or caused in whole or in
                            part by their intoxication by liquor or controlled substances.

                            The coverage provided by provision J. is excess over any other valid
                            and collectable insurance available to your "employee". . . .

                  b. Any person (other than your "employee" or "volunteer worker"), or any
                     organization while acting as your real estate manager. . . .

           3. Any organization you newly acquire or form and over which you maintain
              ownership or majority interest, will qualify as a Named Insured if there is no
              other similar insurance available to that organization. However:

                  a. Coverage under this provision is afforded only until the expiration of the
                     policy period in which the entity was acquired or formed by you;

                  b. Coverage A does not apply to "bodily injury" or "property damage" that
                     occurred before you acquired or formed the organization; and

                  c. Coverage B does not apply to "personal and advertising injury" arising
                     out of an offense committed before you acquired or formed the
                     organization.

                  d. Records and descriptions of operations must be maintained by the first
                     Named Insured.

                  No person or organization is an insured with respect to the conduct of any
                  current or past partnership, joint venture or limited liability company that is
                  not shown as a Named Insured in the Declarations or qualifies as an insured
                  under this provision. . . .




Bullivant|Houser|Bailey PC
                                                PLAINTIFFS' COMPLAINT FOR DECLARATORY
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022                                                  JUDGMENT
Telephone: 503.228.6351
                                                                                Page 22
                 Case 6:21-cv-00016-MC            Document 1    Filed 01/06/21    Page 23 of 76




               SECTION II – WHO IS AN INSURED [also] include[s] any person or
               organization whom you have agreed to add as an additional insured in a written
               contract, written agreement or permit. . . .4

               92.          The SEGO Contractors Policies and Service Express Group Policies define the

term “executive officer” to mean “a person holding any of the officer positions created by

your charter, constitution, bylaws or any other similar governing document.”5

               93.          Coverage A, as modified by endorsement (Form CG 88 10 04 13), contains an

Expected Or Intended Injury exclusion, which provides:

               This insurance does not apply to:

               a. Expected Or Intended Injury

                      "Bodily injury or "property damage" expected or intended from the
                      standpoint of the insured. This exclusion does not apply to "bodily injury" or
                      "property damage" resulting from the use of reasonable force to protect
                      persons or property.6

               94.          Coverage A contains an Employer’s Liability exclusion which provides:

               This insurance does not apply to: . . .

               e. Employer’s Liability

                      "Bodily injury" to:

                      (1) An "employee" of the insured arising out of and in the course of:

                                (a) Employment by the insured; or

4
 See Exhibit P at pp. 34, 56, 59-60; Exhibit Q at p. 48, 70, 73-74; Exhibit R at pp. 50, 73,
76-77; Exhibit S at pp. 144, 167, 170-171; Exhibit T at pp. 122, 145, 148-149; Exhibit U at
pp. 30, 54, 57-58; Exhibit V at pp. 54, 78, 81-82.
5
 See Exhibit P at p. 38; Exhibit Q at p. 52; Exhibit R at p. 54; Exhibit S at p. 148; Exhibit T
at p. 126; Exhibit U at p. 34; Exhibit V at p. 58.
6
 See Exhibit P at p. 61; Exhibit Q at p. 75; Exhibit R at p. 78; Exhibit S at p. 172; Exhibit T
at p. 150; Exhibit U at p. 59; Exhibit V at p. 83.

    Bullivant|Houser|Bailey PC
                                                  PLAINTIFFS' COMPLAINT FOR DECLARATORY
    One SW Columbia Street, Suite 800
    Portland, Oregon 97204-4022                                                JUDGMENT
    Telephone: 503.228.6351
                                                                                  Page 23
                 Case 6:21-cv-00016-MC              Document 1      Filed 01/06/21   Page 24 of 76




                                (b) Performing duties related to the conduct of the insured’s business;
                                    or

                      (2) The spouse, child, parent, brother, or sister of that "employee" as a
                          consequence of Paragraph (1) above.

                      This exclusion applies whether the insured may be liable as an employer or
                      in any other capacity and to any obligation to share damages with or repay
                      someone else who must pay damages because of injury.

                      This exclusion does not apply to liability assumed by the insured under an
                      "insured contract".7

               95.          Coverage A contains a Workers’ Compensation And Similar Laws exclusion

which provides:

               This insurance does not apply to: . . .

               d. Workers’ Compensation And Similar Laws

                      Any obligation of the insured under a workers’ compensation, disability
                      benefits or unemployment compensation law or any similar law.8

               96.          Coverage A contains a Personal And Advertising Injury exclusion which

provides:

               This insurance does not apply to: . . .

               o. Personal And Advertising Injury

               "Bodily injury" arising out of "personal and advertising injury".9




7
 See Exhibit P at p. 26; Exhibit Q at p. 40; Exhibit R at p. 42; Exhibit S at p. 136; Exhibit T
at p. 114; Exhibit U at p. 22; Exhibit V at p. 46.
8
 See Exhibit P at p. 26; Exhibit Q at p. 40; Exhibit R at p. 42, Exhibit S at p. 136; Exhibit T
at p. 114; Exhibit U at p. 22; Exhibit V at p. 46.
9
 See Exhibit P at p. 30; Exhibit Q at p. 44; Exhibit R at p. 46; Exhibit S at p. 140; Exhibit T
at p. 118; Exhibit U at p. LM000913, Exhibit V at p. 50.

    Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
    One SW Columbia Street, Suite 800
    Portland, Oregon 97204-4022                                                  JUDGMENT
    Telephone: 503.228.6351
                                                                                    Page 24
              Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21    Page 25 of 76




            97.          The Insuring Agreement for Coverage B provides, in relevant part, as follows:

            COVERAGE B – PERSONAL AND ADVERTISING INJURY
            LIABILITY

            1. Insuring Agreement

                   a. We will pay those sums that the insured becomes legally obligated to pay
                      as damages because of "personal and advertising injury" to which this
                      insurance applies. We will have the right and duty to defend the insured
                      against any "suit" seeking those damages. However, we will have no duty
                      to defend the insured against any "suit" seeking damages for "personal
                      and advertising injury" to which this insurance does not apply. We may,
                      at our discretion, investigate any offense and settle any claim or "suit"
                      that may result. . . .

                   b. This insurance applies to "personal and advertising injury" caused by an
                      offense arising out of your business but only if the offense was
                      committed in the "coverage territory" during the policy period.10

            98.          Coverage B provides that the term “personal and advertising injury” is defined

to mean injury, including consequential "bodily injury", arising out of one or more of the

following offenses:

                         a. False arrest, detention or imprisonment;

                         b. Malicious prosecution;

                         c. The wrongful eviction from, wrongful entry into, or invasion of the
                            right of private occupancy of a room, dwelling or premises that a
                            person occupies, committed by or on behalf of its owner, landlord or
                            lessor;

                         d. Oral or written publication, in any manner, of material that slanders
                            or libels a person or organization or disparages a person’s or
                            organization’s goods, products or services;




10
   See Exhibit P at p. 30; Exhibit Q at p. 44; Exhibit R at p. 46; Exhibit S at p. 140; Exhibit T
at p. 118; Exhibit U at p. 26; Exhibit V at p. 50.

 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 25
              Case 6:21-cv-00016-MC             Document 1     Filed 01/06/21     Page 26 of 76




                         e. Oral or written publication, in any manner, of material that violates a
                            person’s right of privacy;

                         f. The use of another’s advertising idea in your "advertisement"; or

                         g. Infringing upon another’s copyright, trade dress or slogan in your
                            "advertisement".11

            99.          Coverage B contains a Knowing Violation Of Rights Of Another exclusion

which provides:

                   This insurance does not apply to:

                   a. Knowing Violation Of Rights Of Another

                   "Personal and advertising injury" caused by or at the direction of the insured
                   with the knowledge that the act would violate the rights of another and
                   would inflict "personal and advertising injury".12

            100.         Coverage B contains a Criminal Acts exclusion which provides:

                   This insurance does not apply to: . . .

                   d. Criminal Acts

                   "Personal and advertising injury" arising out of a criminal act committed by
                   or at the direction of the insured.13

            101.         The SEGO Contractors Policies and Service Express Group Policies also

include an Employment-Related Practices exclusion under Coverage A and Coverage B

(Form CG 21 47 12 07) which provides, in relevant part, as follows:



11
   See Exhibit P at p. 40; Exhibit Q at p. 54; Exhibit R at p. 56; Exhibit S at p. 150; Exhibit T
at p. 128; Exhibit U at p. 36; Exhibit V at p. 60.
12
   See Exhibit P at p. 31; Exhibit Q at p. 45; Exhibit R at p. 47; Exhibit S at p. 141; Exhibit T
at p. 119; Exhibit U at p. 17; Exhibit V at p. 51.
13
   See Exhibit P at p. 31; Exhibit Q at p. 45; Exhibit R at p. 47; Exhibit S at p. 141; Exhibit T
at p. 119; Exhibit U at p. 27; Exhibit V at p. 51.

 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 26
             Case 6:21-cv-00016-MC                 Document 1     Filed 01/06/21    Page 27 of 76




                  This insurance does not apply to:

                  "Bodily injury" to:

                  (1) A person arising out of any:

                            (a) Refusal to employ that person;

                            (b) Termination of that person’s employment; or

                            (c)     Employment-related practices, policies, acts or omissions, such as
                                    coercion, demotion, evaluation, reassignment, discipline,
                                    defamation, harassment, humiliation, discrimination or malicious
                                    prosecution directed at that person; . . .

                  This exclusion applies:

                  (1) Whether the injury-causing event described in Paragraphs (a), (b) or (c)
                      above occurs before employment, during employment or after
                      employment of that person;

                  (2) Whether the insured may be liable as an employer or in any other
                      capacity; and

                  (3) To any obligation to share damages with or repay someone else who
                      must pay damages because of the injury. . . .

                  This insurance does not apply to:

                  "Personal and advertising injury" to:

                  (1) A person arising out of any:

                            (a) Refusal to employ that person;

                            (b) Termination of that person’s employment; or

                            (c)     Employment-related practices, policies, acts or omissions, such as
                                    coercion, demotion, evaluation, reassignment, discipline,
                                    defamation, harassment, humiliation, discrimination or malicious
                                    prosecution directed at that person; . . .




Bullivant|Houser|Bailey PC
                                                   PLAINTIFFS' COMPLAINT FOR DECLARATORY
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022                                                     JUDGMENT
Telephone: 503.228.6351
                                                                                   Page 27
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21     Page 28 of 76




                   This exclusion applies:

                   (1) Whether the injury-causing event described in Paragraphs (a), (b) or (c)
                       above occurs before employment, during employment or after
                       employment of that person;

                   (2) Whether the insured may be liable as an employer or in any other
                       capacity; and

                   (3) To any obligation to share damages with or repay someone else who
                       must pay damages because of the injury.14

            102.         Section IV of the SEGO Contractors Policies and Service Express Group

Policies, as modified by endorsement (Form CG 88 10 04 13), provides, in relevant part, as

follows:

            SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

                   2.        Duties In The Event Of Occurrence, Offense, Claim Or Suit.

                             a.      You must see to it that we are notified as soon as practicable of an
                                     "occurrence" or an offense which may result in a claim. To the
                                     extent possible, notice should include:

                                     (1)   How, when and where the "occurrence" or offense took
                                           place;

                                     (2) The names and addresses of any injured persons and
                                         witnesses; and

                                     (3) The nature and location of any injury or damage arising out
                                         of the "occurrence" or offense.

                             b.      If a claim is made or "suit" is brought against any insured, you
                                     must:

                                     (1) Immediately record the specifics of the claim or “suit” and
                                         the date received; and



14
   See Exhibit P at p. 42; Exhibit Q at p. 56; Exhibit R at p. 59; Exhibit S at p. 153; Exhibit T
at p. 131; Exhibit U at p. 42; Exhibit V at p. 66.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 28
              Case 6:21-cv-00016-MC                 Document 1     Filed 01/06/21   Page 29 of 76




                                     (2) Notify us as soon as practicable.

                   You must see to it that we receive written notice of the claim or "suit" as
                   soon as practicable.15

            2.           Karoma Properties Policies

            103.         First National issued a commercial package policy to Karoma Properties,

Policy No. 25-CC-302029-1, with a policy period of April 30, 2010 to April 30, 2011 (the

“2010 Karoma Properties Policy”). A copy of the 2010 Karoma Properties Policy is attached

hereto as Exhibit W.

            104.         American Fire issued a commercial package policy to Karoma Properties,

Policy No. BKA (15) 55 95 79 66, with a policy period of January 22, 2014 to January 22,

2015 (the “2014 Karoma Properties Policy,” and, together with the 2010 Karoma Properties

Policy, the “Karoma Properties Policies”). A copy of the 2014 Karoma Properties Policy is

attached hereto as Exhibit X.

            105.         Section I of the Karoma Properties Policies contains two coverage parts: (i)

Coverage A, Bodily Injury and Property Damage Liability; and (ii) Coverage B, Personal

and Advertising Injury.

            106.         The Insuring Agreement for Coverage A provides, in relevant part, as follows:

            COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
            LIABILITY

                   1.        Insuring Agreement

                             a.      We will pay those sums that the insured becomes legally
                                     obligated to pay as damages because of "bodily injury" or
                                     "property damage" to which this insurance applies. We will have

15
   See Exhibit P at p. 36; Exhibit Q at p. 50; Exhibit R at p. 52; Exhibit S at p. 146; Exhibit T
at p. 124; Exhibit U at p. 32; Exhibit V at p. 56.

 Bullivant|Houser|Bailey PC
                                                   PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                    JUDGMENT
 Telephone: 503.228.6351
                                                                                   Page 29
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21    Page 30 of 76




                                     the right and duty to defend the insured against any "suit" seeking
                                     those damages. However, we will have no duty to defend the
                                     insured against any "suit" seeking damages for "bodily injury" or
                                     "property damage" to which this insurance does not apply. We
                                     may, in our discretion, investigate any "occurrence" and settle any
                                     claim or "suit" that may result. . . .

                             b.      This insurance applies to "bodily injury" and "property damage"
                                     only if:

                                     (1) The "bodily injury" or "property damage" is caused by an
                                         "occurrence" . . .

                                     (2) The "bodily injury" or "property damage" occurs during the
                                         policy period; . . . 16

            107.         Coverage A of the 2014 Karoma Properties Policy, as modified by

endorsement, defines the term “bodily injury” as “bodily injury, sickness or disease sustained

by a person, including mental anguish or death resulting from any of these at any time.”

Coverage A of the 2014 Karoma Properties Policy, as modified by endorsement, defines the

term “bodily injury” as “physical injury, sickness or disease sustained by a person. This

includes mental anguish, mental injury, shock, fright or death that results from such physical

injury, sickness or disease.”17

            108.         Coverage A provides that the term “occurrence” is defined to mean “an

accident, including continuous or repeated exposure to substantially the same general

harmful conditions.”18




16
     See Exhibit W at p. 73; Exhibit X at p. 317.
17
     See Exhibit W at p. 100; Exhibit X at p. 350.
18
     See Exhibit W at p. 87; Exhibit X at p. 332.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 30
              Case 6:21-cv-00016-MC                 Document 1       Filed 01/06/21    Page 31 of 76




            109.         Section II – Who Is An Insured of the 2010 Karoma Properties Policy, as

modified by endorsement (Form CG 76 35 02 07), provides in relevant part as follows:

            SECTION II – WHO IS AN INSURED

                   1.        If you are designated in the Declarations as: . . .

                             c.      A limited liability company, you are an insured. Your members
                                     are also insureds, but only with respect to the conduct of your
                                     business. Your managers are insureds, but only with respect to
                                     their duties as your managers. . . .

                   2.        Each of the following is also an insured:

                             a.      Your "volunteer workers" only while performing duties related to
                                     the conduct of your business, or your "employees", other than
                                     either your "executive officers" (if you are an organization other
                                     than a partnership, joint venture or limited liability company) or
                                     your managers (if you are a limited liability company), but only
                                     for acts within the scope of their employment by you or while
                                     performing duties related to the conduct of your business.
                                     However, none of these "employees" or "volunteer workers" are
                                     insureds for:

                                     (1) "Bodily injury" or "personal and advertising injury":

                                          (a) . . . to a co-"employee" while in the course of his or her
                                              employment or performing duties related to the
                                              conduct of your business, or to your other "volunteer
                                              workers" while performing duties related to the
                                              conduct of your business; . . .

                                     Paragraph (1) does not apply to executive officers, or to managers
                                     at the supervisory level or above. . . .

                             b.      Any person (other than your "employee" or "volunteer worker"),
                                     or any organization while acting as your real estate manager. . . .

                   3.        Any organization you newly acquire or form, other than a partnership,
                             joint venture, or limited liability company, and over which you
                             maintain ownership or majority interest, will qualify as a Named
                             Insured if there is no other similar insurance available to that
                             organization. However:


 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 31
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21    Page 32 of 76




                             a.      Coverage under this provision is afforded only until the end of the
                                     policy period;

                             b.      Coverage A does not apply to "bodily injury" or "property
                                     damage" that occurred before you acquired or formed the
                                     organization; and

                             c.      Coverage B does not apply to "personal and advertising injury"
                                     arising out of an offense committed before you acquired or
                                     formed the organization.

                             No person or organization is an insured with respect to the conduct of
                             any current or past partnership, joint venture or limited liability
                             company that is not shown as a Named Insured in the Declarations. . . .

            SECTION II – WHO IS AN INSURED [also includes] [a]ny person or
            organization . . . for whom you are required by written contract, agreement or
            permit to provide insurance . . . 19

            110.         Section II – Who Is An Insured of the 2014 Karoma Properties Policy, as

modified by endorsement (CG 88 10 04 13), provides in relevant part as follows:

            SECTION II – WHO IS AN INSURED

                   1.        If you are designated in the Declarations as: . . .

                             c.      A limited liability company, you are an insured. Your members
                                     are also insureds, but only with respect to the conduct of your
                                     business. Your managers are insureds, but only with respect to
                                     their duties as your managers. . . .

                   2.        Each of the following is also an insured:

                             a.      Your "volunteer workers" only while performing duties related to
                                     the conduct of your business, or your "employees", other than
                                     either your "executive officers" (if you are an organization other
                                     than a partnership, joint venture or limited liability company) or
                                     your managers (if you are a limited liability company), but only
                                     for acts within the scope of their employment by you or while
                                     performing duties related to the conduct of your business.


19
     See Exhibit W at pp. 81-82, 97, 99.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 32
             Case 6:21-cv-00016-MC                 Document 1       Filed 01/06/21    Page 33 of 76




                                    However, none of these "employees" or "volunteer workers" are
                                    insureds for:

                                    (1) "Bodily injury" or "personal and advertising injury":

                                         (a)   . . . to a co-"employee" while in the course of his or her
                                               employment or performing duties related to the
                                               conduct of your business, or to your other "volunteer
                                               workers" while performing duties related to the
                                               conduct of your business; . . .

                                         Paragraphs (a) and (b) above do not apply to "bodily injury"
                                         or "personal and advertising injury" caused by an
                                         "employee" who is acting in a supervisory capacity for you.
                                         Supervisory capacity as used herein means the "employee’s"
                                         job responsibilities assigned by you, includes the direct
                                         supervision of other "employees" of yours. However, none
                                         of these "employees" are insureds for "bodily injury" or
                                         "personal and advertising injury" arising out of their willful
                                         conduct, which is defined as the purposeful or willful intent
                                         to cause "bodily injury" or "personal and advertising injury",
                                         or caused in whole or in part by their intoxication by liquor
                                         or controlled substances. . . .

                            b.      Any person (other than your "employee" or "volunteer worker"),
                                    or any organization while acting as your real estate manager. . . .

                  3.        Any organization you newly acquire or form and over which you
                            maintain ownership or majority interest, will qualify as a Named
                            Insured if there is no other similar insurance available to that
                            organization. However:

                            a.      Coverage under this provision is afforded only until the expiration
                                    of the policy period in which the entity was acquired or formed by
                                    you;

                            b.      Coverage A does not apply to "bodily injury" or "property
                                    damage" that occurred before you acquired or formed the
                                    organization; and

                            c.      Coverage B does not apply to "personal and advertising injury"
                                    arising out of an offense committed before you acquired or
                                    formed the organization.



Bullivant|Houser|Bailey PC
                                                   PLAINTIFFS' COMPLAINT FOR DECLARATORY
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022                                                     JUDGMENT
Telephone: 503.228.6351
                                                                                   Page 33
              Case 6:21-cv-00016-MC                 Document 1     Filed 01/06/21    Page 34 of 76




                             d.      Records and descriptions of operations must be maintained by the
                                     first Named Insured.

                             No person or organization is an insured with respect to the conduct of
                             any current or past partnership, joint venture or limited liability
                             company that is not shown as a Named Insured in the Declarations or
                             qualifies as an insured under this provision. . . .

            SECTION II – WHO IS AN INSURED [also includes] [a]ny person or
            organization whom you have agreed to add as an additional insured in a written
            contract, written agreement or permit. . . . 20

            111.         Coverage A, as modified by endorsement, contains an Expected Or Intended

Injury exclusion, which provides:

                   This insurance does not apply to:

                   a.        Expected Or Intended Injury

                             "Bodily injury" or "property damage" expected or intended from the
                             standpoint of the insured. This exclusion does not apply to "bodily
                             injury" or "property damage" resulting from the use of reasonable force
                             to protect persons or property.21

            112.         Coverage A contains an Employer’s Liability exclusion which provides:

                   This insurance does not apply to: . . .

                   e.        Employer’s Liability

                             "Bodily injury" to:

                             (1) An "employee" of the insured arising out of and in the course of:

                                     (a) Employment by the insured; or

                                     (b) Performing duties related to the conduct of the insured’s
                                         business; or



20
     See Exhibit X at pp. 326, 346, 349-350.
21
     See Exhibit W at p. 99; Exhibit X at p. 351.

 Bullivant|Houser|Bailey PC
                                                   PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                    JUDGMENT
 Telephone: 503.228.6351
                                                                                   Page 34
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21     Page 35 of 76




                             (2)     The spouse, child, parent, brother, or sister of that "employee" as
                                     a consequence of Paragraph (1) above.

                             This exclusion applies whether the insured may be liable as an
                             employer or in any other capacity and to any obligation to share
                             damages with or repay someone else who must pay damages because of
                             the injury.

                             This exclusion does not apply to liability assumed by the insured under
                             an "insured contract".22

            113.         Coverage A contains a Workers’ Compensation And Similar Laws exclusion

which provides:

                   This insurance does not apply to: . . .

                   d.        Workers’ Compensation And Similar Laws

                             Any obligation of the insured under a workers’ compensation,
                             disability benefits or unemployment compensation law or any similar
                             law.23

            114.         Coverage A contains a Personal And Advertising Injury exclusion which

provides:

                   This insurance does not apply to: . . .

                   o.        Personal And Advertising Injury

                             “Bodily injury” arising out of “personal and advertising injury”.24

            115.         The Insuring Agreement for Coverage B provides, in relevant part, as follows:




22
     See Exhibit W at p. 74; Exhibit X at p. 318.
23
     See Exhibit W at p. 74; Exhibit X at p. 318.
24
     See Exhibit W at p. 77; Exhibit X at p. 322.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 35
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21    Page 36 of 76




            COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY

                   1.        Insurance Agreement

                             a.      We will pay those sums that the insured becomes legally
                                     obligated to pay as damages because of "personal and advertising
                                     injury" to which this insurance applies. We will have the right and
                                     duty to defend the insured against any "suit" seeking those
                                     damages. However, we will have no duty to defend the insured
                                     against any "suit" seeking damages for "personal and advertising
                                     injury" to which this insurance does not apply. We may, at our
                                     discretion, investigate any offense and settle any claim or "suit"
                                     that may result. . . .

                             b.      This insurance applies to "personal and advertising injury" caused
                                     by an offense arising out of your business but only if the offense
                                     was committed in the "coverage territory" during the policy
                                     period.25

            116.         Coverage B provides that the term “personal and advertising injury” is defined

to mean injury, including consequential "bodily injury", arising out of one or more of the

following offenses:

                         a. False arrest, detention or imprisonment;

                         b. Malicious prosecution;

                         c. The wrongful eviction from, wrongful entry into, or invasion of the
                            right of private occupancy of a room, dwelling or premises that a
                            person occupies, committed by or on behalf of its owner, landlord or
                            lessor;

                         d. Oral or written publication, in any manner, of material that slanders
                            or libels a person or organization or disparages a person’s or
                            organization’s goods, products or services;

                         e. Oral or written publication, in any manner, of material that violates a
                            person’s right of privacy;



25
     See Exhibit W at p. 78; Exhibit X at p. 322..

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 36
              Case 6:21-cv-00016-MC               Document 1      Filed 01/06/21    Page 37 of 76




                         f. The use of another’s advertising idea in your "advertisement"; or

                         g. Infringing upon another’s copyright, trade dress or slogan in your
                            "advertisement".26

            117.         Coverage B contains a Knowing Violation Of Rights Of Another exclusion

which provides:

                   This insurance does not apply to:

                   a.        Knowing Violation Of Rights Of Another

                             "Personal and advertising injury" caused by or at the direction of the
                             insured with the knowledge that the act would violate the rights of
                             another and would inflict "personal and advertising injury".27

            118.         Coverage B contains a Criminal Acts exclusion which provides:

                   This insurance does not apply to: . . .

                   d.        Criminal Acts

                             "Personal and advertising injury" arising out of a criminal act
                             committed by or at the direction of the insured.28

            119.         The Karoma Properties Policies include an Employment-Related Practices

exclusion under Coverage A and Coverage B (Form CG 21 47 12 07) which provides, in

relevant part, as follows:

                   This insurance does not apply to:

                   "Bodily injury" to:

                   (1) A person arising out of any:



26
     See Exhibit W at p. 87; Exhibit X at p. 332.
27
     See Exhibit W at p. 78; Exhibit X at p. 323.
28
     See Exhibit W at p. 78; Exhibit X at p. 323.

 Bullivant|Houser|Bailey PC
                                                  PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                   JUDGMENT
 Telephone: 503.228.6351
                                                                                  Page 37
             Case 6:21-cv-00016-MC                 Document 1     Filed 01/06/21    Page 38 of 76




                            (a) Refusal to employ that person;

                            (b) Termination of that person’s employment; or

                            (c)     Employment-related practices, policies, acts or omissions, such as
                                    coercion, demotion, evaluation, reassignment, discipline,
                                    defamation, harassment, humiliation, discrimination or malicious
                                    prosecution directed at that person; . . .

                  This exclusion applies:

                  (1) Whether the injury-causing event described in Paragraphs (a), (b) or (c)
                      above occurs before employment, during employment or after
                      employment of that person;

                  (2) Whether the insured may be liable as an employer or in any other
                      capacity; and

                  (3) To any obligation to share damages with or repay someone else who
                      must pay damages because of the injury. . . .

                  This insurance does not apply to:

                  "Personal and advertising injury" to:

                  (1) A person arising out of any:

                            (a) Refusal to employ that person;

                            (b) Termination of that person’s employment; or

                            (c)     Employment-related practices, policies, acts or omissions, such as
                                    coercion, demotion, evaluation, reassignment, discipline,
                                    defamation, harassment, humiliation, discrimination or malicious
                                    prosecution directed at that person; . . .

                  This exclusion applies:

                  (1)       Whether the injury-causing event described in Paragraphs (a), (b) or (c)
                            above occurs before employment, during employment or after
                            employment of that person;

                  (2) Whether the insured may be liable as an employer or in any other
                      capacity; and


Bullivant|Houser|Bailey PC
                                                   PLAINTIFFS' COMPLAINT FOR DECLARATORY
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022                                                     JUDGMENT
Telephone: 503.228.6351
                                                                                   Page 38
              Case 6:21-cv-00016-MC             Document 1     Filed 01/06/21   Page 39 of 76




                   (3)       To any obligation to share damages with or repay someone else who
                             must pay damages because of the injury.29

            120.         The 2014 Karoma Properties Policy, as modified by endorsement (Form CG

21 44 07 98), provides, in relevant part, as follows:

                                     LIMITATION OF COVERAGE TO DESIGNATED
                                              PREMISES OR PROJECT

                   This endorsement modifies insurance provided under the following:

                                     COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                        SCHEDULE

                   Premises:

                   1881 SW 1st , Redmond, OR 97756,1135 Adams Klamath
                   Falls, OR, 170 SW 2nd St. Madras, OR, 171 SW C St.
                   Madras OR, 2162 NE 6TH Redmond, OR
                   ...

                   This insurance applies only to "bodily injury", "property damage", "personal
                   and advertising injury" and medical expenses arising out of:

                         1. The ownership, maintenance or use of the premises shown in the
                            Schedule and operations necessary or incidental to those premises; or

                         2. The project shown in the Schedule.30

            121.         Section IV of the 2010 Karoma Properties Policy, as modified by endorsement

(Form CG 76 35 02 07), provides, in relevant part, as follows:




29
     See Exhibit W at p. 91; Exhibit X at p. 336.
30
     See Exhibit X at p. 274.

 Bullivant|Houser|Bailey PC
                                                PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                 JUDGMENT
 Telephone: 503.228.6351
                                                                                Page 39
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21     Page 40 of 76




            SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

                   2.        Duties In The Event Of Occurrence, Offense, Claim Or Suit.

                             a.      You must see to it that we are notified as soon as practicable of an
                                     "occurrence" or an offense which may result in a claim. To the
                                     extent possible, notice should include:

                                     (1) How, when and where the "occurrence" or offense took
                                         place;

                                     (2) The names and addresses of any injured persons and
                                         witnesses; and

                                     (3) The nature and location of any injury or damage arising out
                                         of the “occurrence” or offense.

                             b.      If a claim is made or "suit" is brought against any insured, you
                                     must:

                                     (1) Immediately record the specifics of the claim or "suit" and
                                         the date received; and

                                     (2) Notify us as soon as practicable.

                             You must see to it that we receive written notice of the claim or "suit"
                             as soon as practicable.31

            122.         Section IV of the 2014 Karoma Properties Policy, as modified by endorsement

(Form CG 88 10 04 13), provides, in relevant part, as follows:

            SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

                   2.        Duties In The Event Of Occurrence, Offense, Claim Or Suit.

                             a.      You must see to it that we are notified as soon as practicable of an
                                     "occurrence" or an offense which may result in a claim. To the
                                     extent possible, notice should include:

                                     (1) How, when and where the “occurrence” or offense took
                                         place;


31
     See Exhibit W at pp. 83, 100.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 40
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21     Page 41 of 76




                                     (2) The names and addresses of any injured persons and
                                         witnesses; and

                                     (3)   The nature and location of any injury or damage arising out
                                           of the “occurrence” or offense.

                             b.      If a claim is made or "suit" is brought against any insured, you
                                     must:

                                     (1) Immediately record the specifics of the claim or "suit" and
                                         the date received; and

                                     (2) Notify us as soon as practicable.

                             You must see to it that we receive written notice of the claim or "suit"
                             as soon as practicable.32

            3.           Miguel Segoviano Policies

            123.         American Fire issued a commercial package policy to Miguel Segoviano,

Policy No. BKA (13) 55 34 11 39, with a policy period of September 30, 2012 to September

30, 2013 (the “2012 Miguel Segoviano Policy”). A copy of the 2012 Miguel Segoviano

Policy is attached hereto as Exhibit Y.

            124.         American Fire issued a commercial package policy to Miguel Segoviano,

Policy No. BKA (14) 55 34 11 39, with a policy period of September 30, 2013 to January 22,

2014 (the “2013 Miguel Segoviano Policy,” and, together with the 2012 Miguel Segoviano

Policy, the “Miguel Segoviano Policies”). The original policy period of the 2013 Miguel

Segoviano Policy was September 30, 2013 to September 30, 2014, but the policy was

cancelled effective January 22, 2014. A copy of the 2013 Miguel Segoviano Policy is

attached hereto as Exhibit Z.



32
     See Exhibit X at pp. 328, 350.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 41
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21    Page 42 of 76




            125.         Section I of the Miguel Segoviano Policies (Form CG 00 01 12 07) contains

two coverage parts: (i) Coverage A, Bodily Injury and Property Damage Liability; and (ii)

Coverage B, Personal and Advertising Injury.

            126.         The Insuring Agreement for Coverage A provides, in relevant part, as follows:

            COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
            LIABILITY

                   1.        Insuring Agreement

                             a.      We will pay those sums that the insured becomes legally
                                     obligated to pay as damages because of "bodily injury" or
                                     "property damage" to which this insurance applies. We will have
                                     the right and duty to defend the insured against any "suit" seeking
                                     those damages. However, we will have no duty to defend the
                                     insured against any "suit" seeking damages for "bodily injury" or
                                     "property damage" to which this insurance does not apply. We
                                     may, in our discretion, investigate any "occurrence" and settle any
                                     claim or "suit" that may result. . . .

                             b.      This insurance applies to "bodily injury" and "property damage"
                                     only if:

                                     (1) The "bodily injury" or "property damage" is caused by an
                                         “occurrence” . . .

                                     (2) The "bodily injury" or "property damage" occurs during the
                                         policy period; . . . 33

            127.         Coverage A, as modified by endorsement (Form CG 88 11 10 09), defines the

term “bodily injury” as “physical injury, sickness or disease sustained by a person. This

includes mental anguish, mental injury, shock, fright or death that results from such physical

injury, sickness or disease.”34


33
     See Exhibit Y at p. 107; Exhibit Z at p. 97.
34
     See Exhibit Y at p. 141; Exhibit Z at p. 132.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 42
              Case 6:21-cv-00016-MC                 Document 1       Filed 01/06/21    Page 43 of 76




            128.         Coverage A provides that the term “occurrence” is defined to mean “an

accident, including continuous or repeated exposure to substantially the same general

harmful conditions.”35

            129.         Section II – Who Is An Insured of the Miguel Segoviano Policies, as modified

by endorsement (Form CG 88 11 10 09), provides in relevant part as follows:

            SECTION II – WHO IS AN INSURED

                   1.        If you are designated in the Declarations as:

                             a.      An individual, you and your spouse are insureds, but only with
                                     respect to the conduct of a business of which you are the sole
                                     owner. . . .

                   2.        Each of the following is also an insured: . . .

                             b.      Any person (other than your "employee" or "volunteer worker"),
                                     or any organization while acting as your real estate manager. . . .

                   3.        Any organization you newly acquire or form and over which you
                             maintain ownership or majority interest, will qualify as a Named
                             Insured if there is no other similar insurance available to that
                             organization. However:

                             a.      Coverage under this provision is afforded only until the expiration
                                     of the policy period in which the entity was acquired or formed by
                                     you;

                             b.      Coverage A does not apply to "bodily injury" or "property
                                     damage" that occurred before you acquired or formed the
                                     organization; and

                             c.      Coverage B does not apply to "personal and advertising injury"
                                     arising out of an offense committed before you acquired or
                                     formed the organization.




35
     See Exhibit Y at p. 121; Exhibit Z at p. 111.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 43
              Case 6:21-cv-00016-MC                  Document 1      Filed 01/06/21    Page 44 of 76




                             d.       Records and descriptions of operations must be maintained by the
                                      first Named Insured.

                             No person or organization is an insured with respect to the conduct of
                             any current or past partnership, joint venture or limited liability
                             company that is not shown as a Named Insured in the Declarations or
                             qualifies as an insured under this provision. . . .

            SECTION II – WHO IS AN INSURED [also] include[s] any person or
            organization whom you have agreed to add as an additional insured in a written
            contract, written agreement or permit. . . .36

            130.         Coverage A, as modified by endorsement (Form CG 88 11 10 09), contains an

Expected Or Intended Injury exclusion, which provides:

                   This insurance does not apply to:

                   a. Expected Or Intended Injury

                         "Bodily injury" or "property damage" expected or intended from the
                         standpoint of the insured. This exclusion does not apply to "bodily
                         injury" or "property damage" resulting from the use of reasonable force
                         to protect persons or property.37

            131.         Coverage A contains an Employer’s Liability exclusion which provides:

                   This insurance does not apply to: . . .

                   e. Employer’s Liability

                         "Bodily injury" to:

                         (1) An "employee" of the insured arising out of and in the course of:

                                     (a) Employment by the insured; or

                                     (b) Performing duties related to the conduct of the insured’s
                                         business; or



36
     See Exhibit Y at pp. 115, 137, 140-141; Exhibit Z at pp. 105, 128, 131-132.
37
     See Exhibit Y at p. 141; Exhibit Z at p. 132.

 Bullivant|Houser|Bailey PC
                                                     PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                      JUDGMENT
 Telephone: 503.228.6351
                                                                                     Page 44
              Case 6:21-cv-00016-MC             Document 1      Filed 01/06/21    Page 45 of 76




                         (2) The spouse, child, parent, brother, or sister of that "employee" as a
                             consequence of Paragraph (1) above.

                         This exclusion applies whether the insured may be liable as an employer
                         or in any other capacity and to any obligation to share damages with or
                         repay someone else who must pay damages because of the injury.

                         This exclusion does not apply to liability assumed by the insured under
                         an "insured contract".38

            132.         Coverage A contains a Workers’ Compensation And Similar Laws exclusion

which provides:

                   This insurance does not apply to: . . .

                   d. Workers’ Compensation And Similar Laws

                         Any obligation of the insured under a workers’ compensation, disability
                         benefits or unemployment compensation law or any similar law.39

            133.         Coverage A contains a Personal And Advertising Injury exclusion which

provides:

                   This insurance does not apply to: . . .

                   o. Personal And Advertising Injury

                         "Bodily injury" arising out of "personal and advertising injury".40

            134.         The Insuring Agreement for Coverage B of the Miguel Segoviano Policies

provides, in relevant part, as follows:




38
     See Exhibit Y at p. 108; Exhibit Z at p. 98.
39
     See Exhibit Y at p. 108; Exhibit Z at p. 98.
40
     See Exhibit Y at p. 111; Exhibit Z at p. 101.

 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 45
              Case 6:21-cv-00016-MC             Document 1     Filed 01/06/21     Page 46 of 76




            COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY

                   1. Insuring Agreement

                         a. We will pay those sums that the insured becomes legally obligated to
                            pay as damages because of "personal and advertising injury" to which
                            this insurance applies. We will have the right and duty to defend the
                            insured against any "suit" seeking those damages. However, we will
                            have no duty to defend the insured against any "suit" seeking
                            damages for "personal and advertising injury" to which this insurance
                            does not apply. We may, at our discretion, investigate any offense
                            and settle any claim or "suit" that may result. . . .

                         b. This insurance applies to "personal and advertising injury" caused by
                            an offense arising out of your business but only if the offense was
                            committed in the "coverage territory" during the policy period.41

            135.         Coverage B provides that the term “personal and advertising injury” is defined

to mean injury, including consequential "bodily injury", arising out of one or more of the

following offenses:

                         a. False arrest, detention or imprisonment;

                         b. Malicious prosecution;

                         c. The wrongful eviction from, wrongful entry into, or invasion of the
                            right of private occupancy of a room, dwelling or premises that a
                            person occupies, committed by or on behalf of its owner, landlord or
                            lessor;

                         d. Oral or written publication, in any manner, of material that slanders
                            or libels a person or organization or disparages a person’s or
                            organization’s goods, products or services;

                         e. Oral or written publication, in any manner, of material that violates a
                            person’s right of privacy;

                         f. The use of another’s advertising idea in your "advertisement"; or




41
     See Exhibit Y at p. 112; Exhibit Z at p. 102.

 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 46
              Case 6:21-cv-00016-MC             Document 1        Filed 01/06/21   Page 47 of 76




                         g. Infringing upon another’s copyright, trade dress or slogan in your
                            "advertisement".42

            136.         Coverage B contains a Knowing Violation Of Rights Of Another exclusion

which provides:

                   This insurance does not apply to:

                   a. Knowing Violation Of Rights Of Another

                         "Personal and advertising injury" caused by or at the direction of the
                         insured with the knowledge that the act would violate the rights of
                         another and would inflict "personal and advertising injury".43

            137.         Coverage B contains a Criminal Acts exclusion which provides:

                   This insurance does not apply to: . . .

                   d. Criminal Acts

                         "Personal and advertising injury" arising out of a criminal act committed
                         by or at the direction of the insured.44

            138.         The Miguel Segoviano Policies also include an Employment-Related Practices

exclusion under Coverage A and Coverage B (Form CG 21 47 12 07) which provides, in

relevant part, as follows:

                   This insurance does not apply to:

                   "Bodily injury" to:

                   (1) A person arising out of any:

                             (a) Refusal to employ that person;



42
     See Exhibit Y at p. 121; Exhibit Z at p. 111.
43
     See Exhibit Y at p. 112; Exhibit Z at p. 102.
44
     See Exhibit Y at p. 112; Exhibit Z at p. 102.

 Bullivant|Houser|Bailey PC
                                                PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                 JUDGMENT
 Telephone: 503.228.6351
                                                                                Page 47
             Case 6:21-cv-00016-MC                 Document 1     Filed 01/06/21    Page 48 of 76




                            (b) Termination of that person’s employment; or

                            (c)     Employment-related practices, policies, acts or omissions, such as
                                    coercion, demotion, evaluation, reassignment, discipline,
                                    defamation, harassment, humiliation, discrimination or malicious
                                    prosecution directed at that person; . . .

                  This exclusion applies: (a),

                  (1) Whether the injury-causing event described in Paragraphs (b) or (c)
                      above occurs before employment, during employment or after
                      employment of that person;

                  (2) Whether the insured may be liable as an employer or in any other
                      capacity; and

                  (3) To any obligation to share damages with or repay someone else who
                      must pay damages because of the injury. . . .

                  This insurance does not apply to:

                  "Personal and advertising injury" to:

                  (1) A person arising out of any:

                            (a) Refusal to employ that person;

                            (b) Termination of that person’s employment; or

                            (c)     Employment-related practices, policies, acts or omissions, such as
                                    coercion, demotion, evaluation, reassignment, discipline,
                                    defamation, harassment, humiliation, discrimination or malicious
                                    prosecution directed at that person; . . .

                  This exclusion applies:

                  (1) Whether the injury-causing event described in Paragraphs (a), (b) or (c)
                      above occurs before employment, during employment or after
                      employment of that person;

                  (2) Whether the insured may be liable as an employer or in any other
                      capacity; and




Bullivant|Houser|Bailey PC
                                                   PLAINTIFFS' COMPLAINT FOR DECLARATORY
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022                                                     JUDGMENT
Telephone: 503.228.6351
                                                                                   Page 48
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21     Page 49 of 76




                   (3)       To any obligation to share damages with or repay someone else who
                             must pay damages because of the injury.45

            139.         The Miguel Segoviano Policies, as modified by endorsement (Form CG 21 44

07 98), provide, in relevant part, as follows:

                                     LIMITATION OF COVERAGE TO DESIGNATED
                                              PREMISES OR PROJECT

                   This endorsement modifies insurance provided under the following:

                                  COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                           SCHEDULE

                   Premises:

                   1881 SW 1st St, Redmond, OR 97756
                   1135 Adams St, Klamath Falls, OR 97601

                   This insurance applies only to "bodily injury", "property damage", "personal
                   and advertising injury" and medical expenses arising out of:

                   1.        The ownership, maintenance or use of the premises shown in the
                             Schedule and operations necessary or incidental to those premises; or

                   2.        The project shown in the Schedule.46

            140.         Section IV of the Miguel Segoviano Policies, as modified by endorsement

(Form CG 88 11 10 09), provides, in relevant part, as follows:

            SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

                   2.        Duties In The Event Of Occurrence, Offense, Claim Or Suit.

                             a.      You must see to it that we are notified as soon as practicable of an
                                     "occurrence" or an offense which may result in a claim. To the
                                     extent possible, notice should include:

45
     See Exhibit Y at p. 125; Exhibit Z at p. 116.
46
     See Exhibit Y at p. 124; Exhibit Z at p. 115.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 49
              Case 6:21-cv-00016-MC                 Document 1      Filed 01/06/21    Page 50 of 76




                                     (1) How, when and where the "occurrence" or offense took
                                         place;

                                     (2) The names and addresses of any injured persons and
                                         witnesses; and

                                     (3) The nature and location of any injury or damage arising out
                                         of the "occurrence" or offense.

                             b.      If a claim is made or “suit” is brought against any insured, you
                                     must:

                                     (1) Immediately record the specifics of the claim or “suit” and
                                         the date received; and

                                     (2) Notify us as soon as practicable.

                                     You must see to it that we receive written notice of the claim or
                                     "suit" as soon as practicable.47

                                                         COUNT I

                                    Declaratory Relief – Duty to Defend
                         Sego Contractors Policies and Service Express Group Policies

            141.         Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 140 as

though fully set forth herein.

            142.         Segoviano is not afforded insured status as an “executive officer” under the

SEGO Contractors Policies or Service Express Group Policies because Segoviano’s alleged

misconduct for which H.D. seeks damages was outside the scope of Segoviano’s duties as an

officer of SEGO Contractors or Service Express Group, respectively.

            143.         Segoviano is not afforded insured status as an “employee” under the SEGO

Contractors Policies or Service Express Group Policies because Segoviano’s alleged




47
     See Exhibit Y at pp. 117, 141; Exhibit Z at pp. 107, 132.

 Bullivant|Houser|Bailey PC
                                                    PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                     JUDGMENT
 Telephone: 503.228.6351
                                                                                    Page 50
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21   Page 51 of 76




misconduct for which H.D. seeks damages (a) was outside the scope of Segoviano’s

employment by SEGO Contractors Policies and Service Express Group Policies,

respectively; (b) was not committed while performing duties related to the conduct of their

business; and/or (c) because any alleged “bodily injury” or “personal and advertising injury”

to H.D. arises out of Segoviano’s willful conduct.

            144.         Service Express Group, Karoma Properties, Segoviano Leasing, and SEGO

Real Estate Group are not listed or scheduled as insureds under the SEGO Contractors

Policies.

            145.         Upon information and belief, SEGO Contractors did not agree to add Service

Express Group, Karoma Properties, Segoviano Leasing, or SEGO Real Estate Group as an

additional insured with respect to the SEGO Contractors Policies in a written contract,

written agreement, or permit.

            146.         Upon information and belief, neither Service Express Group, Karoma

Properties, Segoviano Leasing, nor SEGO Real Estate Group was acting as SEGO

Contractors’ real estate manager.

            147.         Upon information and belief, neither Service Express Group, Karoma

Properties, Segoviano Leasing, nor SEGO Real Estate Group was newly acquired or newly

formed by SEGO Contractors during the policy period of the SEGO Contractors Policies.

            148.         Service Express Group, Karoma Properties, Segoviano Leasing, and SEGO

Real Estate Group are not afforded insured status under the SEGO Contractors Policies.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 51
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 52 of 76




            149.         SEGO Contractors, Karoma Properties, Segoviano Leasing, and SEGO Real

Estate Group are not listed or scheduled as insureds under the Service Express Group

Policies.

            150.         Upon information and belief, Service Express Group did not agree to add

SEGO Contractors, Karoma Properties, Segoviano Leasing, or SEGO Real Estate Group as

an additional insured with respect to the Service Express Group Policies in a written contract,

written agreement or permit.

            151.         Upon information and belief, neither SEGO Contractors, Karoma Properties,

Segoviano Leasing, nor SEGO Real Estate Group was acting as Service Express Group’s real

estate manager.

            152.         Upon information and belief, neither SEGO Contractors, Karoma Properties,

Segoviano Leasing, nor SEGO Real Estate Group was newly acquired or newly formed by

Service Express Group during the policy period of the Service Express Group Policies.

            153.         SEGO Contractors, Karoma Properties, Segoviano Leasing, and SEGO Real

Estate Group are not afforded insured status under the Service Express Group Policies.

            154.         There is no coverage for Segoviano for the Underlying Lawsuit under

Coverage A of the SEGO Contractors Policies and Service Express Group Policies because

H.D.’s alleged “bodily injury” was not caused by an “occurrence.”

            155.         There is no coverage for the Corporate Defendants for the Underlying Lawsuit

under Coverage A of the SEGO Contractors Policies and Service Express Group Policies

because H.D.’s alleged “bodily injury” was not caused by an “occurrence.”




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 52
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 53 of 76




            156.         The Expected Or Intended Injury exclusion bars coverage for Segoviano for

the Underlying Lawsuit under Coverage A of the SEGO Contractors Policies and Service

Express Group Policies.

            157.         The Expected Or Intended Injury exclusion bars coverage for the Corporate

Defendants for the Underlying Lawsuit under Coverage A of the SEGO Contractors Policies

and Service Express Group Policies.

            158.         The Employer’s Liability exclusion bars coverage for the Underlying Lawsuit

under Coverage A of the SEGO Contractors Policies and Service Express Group Policies.

            159.         The Workers’ Compensation And Similar Laws exclusion bars coverage for

the Underlying Lawsuit under Coverage A of the SEGO Contractors Policies and Service

Express Group Policies.

            160.         The Personal And Advertising Injury exclusion bars coverage for any alleged

“personal and advertising injury” to H.D. under Coverage A of the SEGO Contractors

Policies and Service Express Group Policies.

            161.         There is no coverage for the Underlying Lawsuit under Coverage B of the

SEGO Contractors Policies and Service Express Group Policies because any alleged

“personal and advertising injury” to H.D. did not arise out of SEGO Contractors’ or Service

Express Group’s respective businesses.

            162.         The Knowing Violation Of Rights Of Another exclusion bars coverage for the

Underlying Lawsuit under Coverage B of the SEGO Contractors Policies and Service

Express Group Policies.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 53
              Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21    Page 54 of 76




            163.         The Criminal Acts exclusion bars coverage for the Underlying Lawsuit under

Coverage B of the SEGO Contractors Policies and Service Express Group Policies.

            164.         The Employment-Related Practices Exclusion bars coverage for the

Underlying Lawsuit under Coverages A and B of the SEGO Contractors Policies and Service

Express Group Policies.

            165.         Paragraph 2 of Section IV, “Commercial General Liability Conditions,” bars

coverage for the Underlying Lawsuit under Coverages A and B of the SEGO Contractors

Policies and Service Express Group Policies.

            166.         Because the SEGO Contractors Policies and Service Express Group Policies

do not afford any coverage for Segoviano with respect to the Underlying Lawsuit, OSIC has

no duty to defend Segoviano against such lawsuit.

            167.         Because the SEGO Contractors Policies and Service Express Group Policies

do not afford any coverage for the Corporate Defendants with respect to the Underlying

Lawsuit, OSIC has no duty to defend the Corporate Defendants against such lawsuit.

                                                   COUNT II

                                   Declaratory Relief – Duty to Indemnify
                         Sego Contractors Policies and Service Express Group Policies

            168.         Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 167 as

though fully set forth herein.

            169.         Segoviano is not afforded insured status as an “executive officer” under the

SEGO Contractors Policies or Service Express Group Policies because Segoviano’s alleged

misconduct for which H.D. seeks damages was outside the scope of Segoviano’s duties as an

officer of SEGO Contractors or Service Express Group, respectively.

 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 54
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21   Page 55 of 76




            170.         Segoviano is not afforded insured status as an “employee” under the SEGO

Contractors Policies or Service Express Group Policies because Segoviano’s alleged

misconduct for which H.D. seeks damages (a) was outside the scope of Segoviano’s

employment by SEGO Contractors and Service Express Group, respectively; (b) was not

committed while performing duties related to the conduct of their business; and/or (c)

because any alleged “bodily injury” or “personal and advertising injury” to H.D. arises out of

Segoviano’s willful conduct.

            171.         Service Express Group, Karoma Properties, Segoviano Leasing, and SEGO

Real Estate Group are not listed or scheduled as insureds under the SEGO Contractors

Policies.

            172.         Upon information and belief, SEGO Contractors did not agree to add Service

Express Group, Karoma Properties, Segoviano Leasing, or SEGO Real Estate Group as an

additional insured with respect to the SEGO Contractors Policies in a written contract,

written agreement, or permit.

            173.         Upon information and belief, neither Service Express Group, Karoma

Properties, Segoviano Leasing, nor SEGO Real Estate Group was acting as SEGO

Contractors’ real estate manager.

            174.         Upon information and belief, neither Service Express Group, Karoma

Properties, Segoviano Leasing, nor SEGO Real Estate Group was newly acquired or newly

formed by SEGO Contractors during the policy period of the SEGO Contractors Policies.

            175.         Service Express Group, Karoma Properties, Segoviano Leasing, and SEGO

Real Estate Group are not afforded insured status under the SEGO Contractors Policies.

 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 55
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 56 of 76




            176.         SEGO Contractors, Karoma Properties, Segoviano Leasing, and SEGO Real

Estate Group are not listed or scheduled as insureds under the Service Express Group

Policies.

            177.         Upon information and belief, Service Express Group did not agree to add

SEGO Contractors, Karoma Properties, Segoviano Leasing, or SEGO Real Estate Group as

an additional insured with respect to the Service Express Group Policies in a written contract,

written agreement, or permit.

            178.         Upon information and belief, neither SEGO Contractors, Karoma Properties,

Segoviano Leasing, nor SEGO Real Estate Group was acting as Service Express Group’s real

estate manager.

            179.         Upon information and belief, neither SEGO Contractors, Karoma Properties,

Segoviano Leasing, nor SEGO Real Estate Group was newly acquired or newly formed by

Service Express Group during the policy period of the Service Express Group Policies.

            180.         SEGO Contractors, Karoma Properties, Segoviano Leasing, and SEGO Real

Estate Group are not afforded insured status under the Service Express Group Policies.

            181.         There is no coverage for the Underlying Lawsuit under Coverage A of the

SEGO Contractors Policies with respect to any alleged “bodily injury” to H.D. that did not

take place during the policy periods of the SEGO Contractors Policies, which spanned from

January 19, 2014 to September 28, 2018.

            182.         There is no coverage for the Underlying Lawsuit under Coverage A of the

Service Express Group Policies with respect to any alleged “bodily injury” to H.D. that did




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 56
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 57 of 76




not take place during the policy periods of the Service Express Group Policies, which

spanned from September 28, 2018 to September 28, 2020.

            183.         There is no coverage for Segoviano for the Underlying Lawsuit under

Coverage A of the SEGO Contractors Policies and Service Express Group Policies because

H.D.’s alleged “bodily injury” was not caused by an “occurrence.”

            184.         There is no coverage for the Corporate Defendants for the Underlying Lawsuit

under Coverage A of the SEGO Contractors Policies and Service Express Group Policies

because H.D.’s alleged “bodily injury” was not caused by an “occurrence.”

            185.         The Expected Or Intended Injury exclusion bars coverage for Segoviano for

the Underlying Lawsuit under Coverage A of the SEGO Contractors Policies and Service

Express Group Policies.

            186.         The Expected Or Intended Injury exclusion bars coverage for the Corporate

Defendants for the Underlying Lawsuit under Coverage A of the SEGO Contractors Policies

and Service Express Group Policies.

            187.         The Employer’s Liability exclusion bars coverage for the Underlying Lawsuit

under Coverage A of the SEGO Contractors Policies and Service Express Group Policies.

            188.         The Workers’ Compensation And Similar Laws exclusion bars coverage for

the Underlying Lawsuit under Coverage A of the SEGO Contractors Policies and Service

Express Group Policies.

            189.         The Personal And Advertising Injury exclusion bars coverage for any alleged

“personal and advertising injury” to H.D. under Coverage A of the SEGO Contractors

Policies and Service Express Group Policies.

 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 57
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21   Page 58 of 76




            190.         There is no coverage for the Underlying Lawsuit under Coverage B of the

SEGO Contractors Policies and Service Express Group Policies because any alleged

“personal and advertising injury” to H.D. did not arise out of SEGO Contractors’ or Service

Express Group’s respective businesses.

            191.         There is no coverage for the Underlying Lawsuit under Coverage B of the

SEGO Contractors Policies for any alleged “personal and advertising injury” to H.D. that did

not take place during the policy periods of the SEGO Contractors Policies, which spanned

from January 19, 2014 to September 28, 2018.

            192.         There is no coverage for the Underlying Lawsuit under Coverage B of the

Service Express Group Policies for any alleged “personal and advertising injury” to H.D. that

did not take place during the policy periods of the Service Express Group Policies, which

spanned from September 28, 2018 to September 28, 2020.

            193.         The Knowing Violation Of Rights Of Another exclusion bars coverage for the

Underlying Lawsuit under Coverage B of the SEGO Contractors Policies and Service

Express Group Policies.

            194.         The Criminal Acts exclusion bars coverage for the Underlying Lawsuit under

Coverage B of the SEGO Contractors Policies and Service Express Group Policies.

            195.         The Employment-Related Practices Exclusion bars coverage for the

Underlying Lawsuit under Coverages A and B of the SEGO Contractors Policies and Service

Express Group Policies.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 58
              Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21    Page 59 of 76




            196.         Paragraph 2 of Section IV, “Commercial General Liability Conditions,” bars

coverage for the Underlying Lawsuit under Coverages A and B of the SEGO Contractors

Policies and Service Express Group Policies.

            197.         Because the SEGO Contractors Policies and Service Express Group Policies

do not afford any coverage for Segoviano with respect to the Underlying Lawsuit, OSIC has

no duty to indemnify Segoviano in connection with such lawsuit.

            198.         Because the SEGO Contractors Policies and Service Express Group Policies

do not afford any coverage for the Corporate Defendants with respect to the Underlying

Lawsuit, OSIC has no duty to indemnify the Corporate Defendants in connection with such

lawsuit.

                                                   COUNT III

                                      Declaratory Relief – Duty to Defend
                                          Karoma Properties Policies

            199.         Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 198 as

though fully set forth herein.

            200.         Segoviano is not afforded insured status as a member of Karoma Properties

under the Karoma Properties Policies because Segoviano’s alleged misconduct for which

H.D. seeks damages was unrelated to the conduct of Karoma Properties’ business.

            201.         Segoviano is not afforded insured status as an “employee” under the Karoma

Properties Policies because Segoviano’s alleged misconduct for which H.D. seeks damages

(a) was outside the scope of Segoviano’s employment by Karoma Properties; (b) was not

committed while performing duties related to the conduct of its business; and/or (c) because



 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 59
              Case 6:21-cv-00016-MC           Document 1      Filed 01/06/21   Page 60 of 76




any alleged “bodily injury” or “personal and advertising injury” to H.D. arises out of

Segoviano’s willful conduct.

            202.         Service Express Group, SEGO Contractors, Segoviano Leasing, and SEGO

Real Estate Group are not listed or scheduled as insureds under the Karoma Properties

Policies.

            203.         Upon information and belief, Karoma Properties did not agree to add Service

Express Group, SEGO Contractors, Segoviano Leasing, or SEGO Real Estate Group as an

additional insured with respect to the Karoma Properties Policies in a written contract,

agreement, or permit.

            204.         Upon information and belief, neither Service Express Group, SEGO

Contractors, Segoviano Leasing, nor SEGO Real Estate Group was acting as Karoma

Properties’ real estate manager.

            205.         Upon information and belief, neither Service Express Group, SEGO

Contractors, Segoviano Leasing, nor SEGO Real Estate Group was newly acquired or newly

formed by Karoma Properties during the policy period of the Karoma Properties Policies.

            206.         Service Express Group, SEGO Contractors, Segoviano Leasing, and SEGO

Real Estate Group are not afforded insured status under the Karoma Properties Policies.

            207.         There is no coverage for Segoviano for the Underlying Lawsuit under

Coverage A of the Karoma Properties Policies because H.D.’s alleged “bodily injury” was

not caused by an “occurrence.”




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 60
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 61 of 76




            208.         There is no coverage for the Corporate Defendants for the Underlying Lawsuit

under Coverage A of the Karoma Properties Policies because H.D.’s alleged “bodily injury”

was not caused by an “occurrence.”

            209.         The Expected Or Intended Injury exclusion bars coverage for Segoviano for

the Underlying Lawsuit under Coverage A of the Karoma Properties Policies.

            210.         The Expected Or Intended Injury exclusion bars coverage for the Corporate

Defendants for the Underlying Lawsuit under Coverage A of the Karoma Properties Policies.

            211.         The Employer’s Liability exclusion bars coverage for the Underlying Lawsuit

under Coverage A of the Karoma Properties Policies.

            212.         The Workers’ Compensation And Similar Laws exclusion bars coverage for

the Underlying Lawsuit under Coverage A of the Karoma Properties Policies.

            213.         The Personal And Advertising Injury exclusion bars coverage for any alleged

“personal and advertising injury” to H.D. under Coverage A of the Karoma Properties

Policies.

            214.         There is no coverage for the Underlying Lawsuit under Coverage B of the

Karoma Properties Policies because any alleged “personal and advertising injury” to H.D.

did not arise out of Karoma Properties’ business.

            215.         The Knowing Violation Of Rights Of Another exclusion bars coverage for the

Underlying Lawsuit under Coverage B of the Karoma Properties Policies.

            216.         The Criminal Acts exclusion bars coverage for the Underlying Lawsuit under

Coverage B of the Karoma Properties Policies.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 61
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 62 of 76




            217.         The Employment-Related Practices Exclusion bars coverage for the

Underlying Lawsuit under Coverages A and B of the Karoma Properties Policies.

            218.         Paragraph 2 of Section IV, “Commercial General Liability Conditions,” bars

coverage for the Underlying Lawsuit under Coverages A and B of the Karoma Properties

Policies.

            219.         Because the 2010 Karoma Properties Policy does not afford any coverage for

Segoviano with respect to the Underlying Lawsuit, First National has no duty to defend

Segoviano against such lawsuit under the 2010 Karoma Properties Policy.

            220.         Because the 2010 Karoma Properties Policy does not afford any coverage for

Karoma Properties or any of the other Corporate Defendants with respect to the Underlying

Lawsuit, First National has no duty to defend Karoma Properties or any of the other

Corporate Defendants against such lawsuit under the 2010 Karoma Properties Policy.

            221.         Because the 2014 Karoma Properties Policy does not afford any coverage for

Segoviano with respect to the Underlying Lawsuit, American Fire has no duty to defend

Segoviano against such lawsuit under the 2014 Karoma Properties Policy.

            222.         Because the 2014 Karoma Properties Policy does not afford any coverage for

Karoma Properties or any of the other Corporate Defendants with respect to the Underlying

Lawsuit, American Fire has no duty to defend Karoma Properties or any of the other

Corporate Defendants against such lawsuit under the 2014 Karoma Properties Policy.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 62
              Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21    Page 63 of 76




                                                   COUNT IV

                                     Declaratory Relief – Duty To Indemnify
                                           Karoma Properties Policies

            223.         Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 222 as

though fully set forth herein.

            224.         Segoviano is not afforded insured status as a member of Karoma Properties

under the Karoma Properties Policies because Segoviano’s alleged misconduct for which

H.D. seeks damages was unrelated to the conduct of Karoma Properties’ business.

            225.         Segoviano is not afforded insured status as an “employee” under the Karoma

Properties Policies because Segoviano’s alleged misconduct for which H.D. seeks damages

(a) was outside the scope of Segoviano’s employment by Karoma Properties; (b) was not

committed while performing duties related to the conduct of Karoma Properties’ business;

and/or (c) because any alleged “bodily injury” or “personal and advertising injury” to H.D.

arises out of Segoviano’s willful conduct.

            226.         Service Express Group, SEGO Contractors, Segoviano Leasing, and SEGO

Real Estate Group are not listed or scheduled as insureds under the Karoma Properties

Policies.

            227.         Upon information and belief, Karoma Properties did not agree to add Service

Express Group, SEGO Contractors, Segoviano Leasing, or SEGO Real Estate Group as an

additional insured with respect to the Karoma Properties Policies in a written contract,

agreement, or permit.




 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 63
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 64 of 76




            228.         Upon information and belief, neither Service Express Group, SEGO

Contractors, Segoviano Leasing, nor SEGO Real Estate Group was acting as Karoma

Properties’ real estate manager.

            229.         Upon information and belief, neither Service Express Group, SEGO

Contractors, Segoviano Leasing, nor SEGO Real Estate Group was newly acquired or newly

formed by Karoma Properties during the policy period of the Karoma Properties Policies.

            230.         Service Express Group, SEGO Contractors, Segoviano Leasing, and SEGO

Real Estate Group are not afforded insured status under the Karoma Properties Policies.

            231.         There is no coverage for the Underlying Lawsuit under Coverage A of the

2010 Karoma Properties Policy with respect to any alleged “bodily injury” to H.D. that did

not take place during the policy period of the 2010 Karoma Properties Policy, which spanned

from April 30, 2010 to April 30, 2011.

            232.         There is no coverage for the Underlying Lawsuit under Coverage A of the

2014 Karoma Properties Policy with respect to any alleged “bodily injury” to H.D. that did

not take place during the policy period of the 2014 Karoma Properties Policy, which spanned

from January 22, 2014 to January 22, 2015.

            233.         There is no coverage for Segoviano for the Underlying Lawsuit under

Coverage A of the Karoma Properties Policies because H.D.’s alleged “bodily injury” was

not caused by an “occurrence.”

            234.         There is no coverage for the Corporate Defendants for the Underlying Lawsuit

under Coverage A of the Karoma Properties Policies because H.D.’s alleged “bodily injury”

was not caused by an “occurrence.”

 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 64
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 65 of 76




            235.         The Expected Or Intended Injury exclusion bars coverage for Segoviano for

the Underlying Lawsuit under Coverage A of the Karoma Properties Policies.

            236.         The Expected Or Intended Injury exclusion bars coverage for the Corporate

Defendants for the Underlying Lawsuit under Coverage A of the Karoma Properties Policies.

            237.         The Employer’s Liability exclusion bars coverage for the Underlying Lawsuit

under Coverage A of the Karoma Properties Policies.

            238.         The Workers’ Compensation And Similar Laws exclusion bars coverage for

the Underlying Lawsuit under Coverage A of the Karoma Properties Policies.

            239.         The Personal And Advertising Injury exclusion bars coverage for any alleged

“personal and advertising injury” to H.D. under Coverage A of the Karoma Properties

Policies.

            240.         There is no coverage for the Underlying Lawsuit under Coverage B of the

Karoma Properties Policies because any alleged “personal and advertising injury” to H.D.

did not arise out of Karoma Properties’ business.

            241.         There is no coverage for the Underlying Lawsuit under Coverage B of the

2010 Karoma Properties Policy with respect to any alleged “personal and advertising injury”

to H.D. that did not take place during the policy period of the 2010 Karoma Properties

Policy, which spanned from April 30, 2010 to April 30, 2011.

            242.         There is no coverage for the Underlying Lawsuit under Coverage B of the

2014 Karoma Properties Policy with respect to any alleged “personal and advertising injury”

to H.D. that did not take place during the policy period of the 2014 Karoma Properties

Policy, which spanned from January 22, 2014 to January 22, 2015.

 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 65
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 66 of 76




            243.         The Knowing Violation Of Rights Of Another exclusion bars coverage for the

Underlying Lawsuit under Coverage B of the Karoma Properties Policies.

            244.         The Criminal Acts exclusion bars coverage for the Underlying Lawsuit under

Coverage B of the Karoma Properties Policies.

            245.         The Employment-Related Practices Exclusion bars coverage for the

Underlying Lawsuit under Coverages A and B of the Karoma Properties Policies.

            246.         Paragraph 2 of Section IV, “Commercial General Liability Conditions,” bars

coverage for the Underlying Lawsuit under Coverages A and B of the Karoma Properties

Policies.

            247.         There is no coverage for the Underlying Lawsuit under Coverages A or B of

the 2014 Karoma Properties Policy with respect to any alleged “bodily injury” or “personal

and advertising injury” to H.D. that did not arise out of the “ownership, maintenance or use”

of the following premises: (i) 1881 SW 1st, Redmond, OR 97756; (ii) 1135 Adams, Klamath

Falls, OR; (iii) 170 SW 2nd St., Madras, OR; (iv) 171 SW C St., Madras OR; or (v) 2162 NE

6th, Redmond, OR.

            248.         Because the 2010 Karoma Properties Policy does not afford any coverage for

Segoviano with respect to the Underlying Lawsuit, First National has no duty to indemnify

Segoviano in connection with such lawsuit under the 2010 Karoma Properties Policy.

            249.         Because the 2010 Karoma Properties Policy does not afford any coverage for

Karoma Properties or any of the other Corporate Defendants with respect to the Underlying

Lawsuit, First National has no duty to indemnify Karoma Properties or any of the other




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 66
              Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21    Page 67 of 76




Corporate Defendants in connection with such lawsuit under the 2010 Karoma Properties

Policy.

            250.         Because the 2014 Karoma Properties Policy does not afford any coverage for

Segoviano with respect to the Underlying Lawsuit, American Fire has no duty to indemnify

Segoviano in connection with such lawsuit under the 2014 Karoma Properties Policy.

            251.         Because the 2014 Karoma Properties Policy does not afford any coverage for

Karoma Properties or any of the other Corporate Defendants with respect to the Underlying

Lawsuit, American Fire has no duty to indemnify Karoma Properties or any of the other

Corporate Defendants in connection with such lawsuit under the 2014 Karoma Properties

Policy.

                                                   COUNT V

                                      Declaratory Relief – Duty to Defend
                                           Miguel Segoviano Policies

            252.         Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 251 as

though fully set forth herein.

            253.         Segoviano is not afforded insured status as the sole member of any of the

Corporate Defendants under the Miguel Segoviano Policies because Segoviano’s alleged

misconduct for which H.D. seeks damages was unrelated to the conduct of any of the

Corporate Defendants’ businesses.

            254.         SEGO Contractors, Service Express Group, Karoma Properties, Segoviano

Leasing, and SEGO Real Estate Group are not listed or scheduled as insureds under the

Miguel Segoviano Policies.



 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 67
              Case 6:21-cv-00016-MC            Document 1     Filed 01/06/21   Page 68 of 76




            255.         Upon information and belief, Segoviano did not agree to add SEGO

Contractors, Service Express Group, Karoma Properties, Segoviano Leasing, or SEGO Real

Estate Group as an additional insured with respect to the Miguel Segoviano Policies in a

written contract, written agreement, or permit.

            256.         Upon information and belief, neither SEGO Contractors, Service Express

Group, Karoma Properties, Segoviano Leasing, nor SEGO Real Estate Group was acting as

Segoviano’s real estate manager.

            257.         Upon information and belief, neither SEGO Contractors, Service Express

Group, Karoma Properties, Segoviano Leasing, nor SEGO Real Estate Group was newly

acquired or newly formed by Segoviano during the policy period of the Miguel Segoviano

Policies.

            258.         SEGO Contractors, Service Express Group, Karoma Properties, Segoviano

Leasing, and SEGO Real Estate Group are not afforded insured status under the Miguel

Segoviano Policies.

            259.         There is no coverage for Segoviano for the Underlying Lawsuit under

Coverage A of the Miguel Segoviano Policies because H.D.’s alleged “bodily injury” was

not caused by an “occurrence.”

            260.         Even if the Corporate Defendants qualified as insureds under the Miguel

Segoviano Policies, there is no coverage for any of the Corporate Defendants for the

Underlying Lawsuit under Coverage A of the Miguel Segoviano Policies because H.D.’s

alleged “bodily injury” was not caused by an “occurrence.”




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 68
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 69 of 76




            261.         The Expected Or Intended Injury exclusion bars coverage for Segoviano for

the Underlying Lawsuit under Coverage A of the Miguel Segoviano Policies.

            262.         The Expected Or Intended Injury exclusion bars coverage for the Corporate

Defendants for the Underlying Lawsuit under Coverage A of the Miguel Segoviano Policies.

            263.         The Employer’s Liability exclusion bars coverage for the Underlying Lawsuit

under Coverage A of the Miguel Segoviano Policies.

            264.         The Workers’ Compensation And Similar Laws exclusion bars coverage for

the Underlying Lawsuit under Coverage A of the Miguel Segoviano Policies.

            265.         The Personal And Advertising Injury exclusion bars coverage for any alleged

“personal and advertising injury” to H.D. under Coverage A of the Miguel Segoviano

Policies.

            266.         There is no coverage for the Underlying Lawsuit under Coverage B of the

Miguel Segoviano Policies because any alleged “personal and advertising injury” to H.D. did

not arise out of Segoviano’s business.

            267.         The Knowing Violation Of Rights Of Another exclusion bars coverage for the

Underlying Lawsuit under Coverage B of the Miguel Segoviano Policies.

            268.         The Criminal Acts exclusion bars coverage for the Underlying Lawsuit under

Coverage B of the Miguel Segoviano Policies.

            269.         The Employment-Related Practices Exclusion bars coverage for the

Underlying Lawsuit under Coverages A and B of the Miguel Segoviano Policies.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 69
              Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21    Page 70 of 76




            270.         Paragraph 2 of Section IV, “Commercial General Liability Conditions,” bars

coverage for the Underlying Lawsuit under Coverages A and B of the Miguel Segoviano

Policies.

            271.         Because the Miguel Segoviano Policies do not afford any coverage for

Segoviano with respect to the Underlying Lawsuit, American Fire has no duty to defend

Segoviano against such lawsuit under the Miguel Segoviano Policies.

            272.         Because the Miguel Segoviano Policies do not afford any coverage for any of

the Corporate Defendants with respect to the Underlying Lawsuit, American Fire has no duty

to defend any of the Corporate Defendants against such lawsuit under the Miguel Segoviano

Policies.

                                                   COUNT VI

                                     Declaratory Relief – Duty to Indemnify
                                           Miguel Segoviano Policies

            273.         Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 272 as

though fully set forth herein.

            274.         Segoviano is not afforded insured status as the sole member of any of the

Corporate Defendants under the Miguel Segoviano Policies because Segoviano’s alleged

misconduct for which H.D. seeks damages was unrelated to the conduct of any of the

Corporate Defendants’ businesses.

            275.         SEGO Contractors, Service Express Group, Karoma Properties, Segoviano

Leasing, and SEGO Real Estate Group are not listed or scheduled as insureds under the

Miguel Segoviano Policies.



 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 70
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21   Page 71 of 76




            276.         Upon information and belief, Segoviano did not agree to add SEGO

Contractors, Service Express Group, Karoma Properties, Segoviano Leasing, or SEGO Real

Estate Group as an additional insured with respect to the Miguel Segoviano Policies in a

written contract, written agreement, or permit.

            277.         Upon information and belief, neither SEGO Contractors, Service Express

Group, Karoma Properties, Segoviano Leasing, nor SEGO Real Estate Group was acting as

Segoviano’s real estate manager.

            278.         Upon information and belief, neither SEGO Contractors, Service Express

Group, Karoma Properties, Segoviano Leasing, nor SEGO Real Estate Group was newly

acquired or newly formed by Segoviano during the policy period of the Miguel Segoviano

Policies.

            279.         SEGO Contractors, Service Express Group, Karoma Properties, Segoviano

Leasing, and SEGO Real Estate Group are not afforded insured status under the Miguel

Segoviano Policies.

            280.         There is no coverage for the Underlying Lawsuit under Coverage A of the

Miguel Segoviano Policies with respect to any alleged “bodily injury” to H.D. that did not

take place during the policy periods of the Miguel Segoviano Policies, which spanned from

September 30, 2012 to January 22, 2014.

            281.         There is no coverage for Segoviano for the Underlying Lawsuit under

Coverage A of the Miguel Segoviano Policies because H.D.’s alleged “bodily injury” was

not caused by an “occurrence.”




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 71
              Case 6:21-cv-00016-MC            Document 1     Filed 01/06/21   Page 72 of 76




            282.         Even if the Corporate Defendants qualified as insureds under the Miguel

Segoviano Policies, there is no coverage for any of the Corporate Defendants for the

Underlying Lawsuit under Coverage A of the Miguel Segoviano Policies because H.D.’s

alleged “bodily injury” was not caused by an “occurrence.”

            283.         The Expected Or Intended Injury exclusion bars coverage for Segoviano for

the Underlying Lawsuit under Coverage A of the Miguel Segoviano Policies.

            284.         The Expected Or Intended Injury exclusion bars coverage for the Corporate

Defendants for the Underlying Lawsuit under Coverage A of the Miguel Segoviano Policies.

            285.         The Employer’s Liability exclusion bars coverage for the Underlying Lawsuit

under Coverage A of the Miguel Segoviano Policies.

            286.         The Workers’ Compensation And Similar Laws exclusion bars coverage for

the Underlying Lawsuit under Coverage A of the Miguel Segoviano Policies.

            287.         The Personal And Advertising Injury exclusion bars coverage for any alleged

“personal and advertising injury” to H.D. under Coverage A of the Miguel Segoviano

Policies.

            288.         There is no coverage for the Underlying Lawsuit under Coverage B of the

Miguel Segoviano Policies because any alleged “personal and advertising injury” to H.D. did

not arise out of Segoviano’s business.

            289.         There is no coverage for the Underlying Lawsuit under Coverage B of the

Miguel Segoviano Policies with respect to any alleged “personal and advertising injury” to

H.D. that did not take place during the policy periods of the Miguel Segoviano Policies,

which spanned from September 30, 2012 to January 22, 2014.

 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 72
              Case 6:21-cv-00016-MC           Document 1     Filed 01/06/21    Page 73 of 76




            290.         The Knowing Violation Of Rights Of Another exclusion bars coverage for the

Underlying Lawsuit under Coverage B of the Miguel Segoviano Policies.

            291.         The Criminal Acts exclusion bars coverage for the Underlying Lawsuit under

Coverage B of the Miguel Segoviano Policies.

            292.         The Employment-Related Practices Exclusion bars coverage for the

Underlying Lawsuit under Coverages A and B of the Miguel Segoviano Policies.

            293.         Paragraph 2 of Section IV, “Commercial General Liability Conditions,” bars

coverage for the Underlying Lawsuit under Coverages A and B of the Miguel Segoviano

Policies.

            294.         There is no coverage for the Underlying Lawsuit under Coverages A or B of

the Miguel Segoviano Policies with respect to any alleged “bodily injury” or “personal and

advertising injury” to H.D. that did not arise out of the “ownership, maintenance or use” of

the following premises: (i) 1881 SW 1st, Redmond, OR 97756; or (ii) 1135 Adams, Klamath

Falls, OR 97601.

            295.         Because the Miguel Segoviano Policies do not afford any coverage for

Segoviano with respect to the Underlying Lawsuit, American Fire has no duty to indemnify

Segoviano in connection with such lawsuit under the Miguel Segoviano Policies.

            296.         Because the Miguel Segoviano Policies do not afford any coverage for any of

the Corporate Defendants with respect to the Underlying Lawsuit, American Fire has no duty

to indemnify any of the Corporate Defendants in connection with such lawsuit under the

Miguel Segoviano Policies.




 Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                               JUDGMENT
 Telephone: 503.228.6351
                                                                              Page 73
             Case 6:21-cv-00016-MC            Document 1     Filed 01/06/21    Page 74 of 76




                                           PRAYER FOR RELIEF

           WHEREFORE, OSIC, First National, and American Fire seek the following relief:

           A.           A declaration that, under the SEGO Contractors Policies, OSIC owes no duty

                        to defend or indemnify Segoviano against the Underlying Lawsuit;

           B.           A declaration that, under the SEGO Contractors Policies, OSIC owes no duty

                        to defend or indemnify any of the Corporate Defendants against the

                        Underlying Lawsuit;

           C.           A declaration that, under the Service Express Group Policies, OSIC owes no

                        duty to defend or indemnify Segoviano against the Underlying Lawsuit;

           D.           A declaration that, under the Service Express Group Policies, OSIC owes no

                        duty to defend or indemnify any of the Corporate Defendants against the

                        Underlying Lawsuit;

           E.           A declaration that, under the 2010 Karoma Properties Policy, First National

                        owes no duty to defend or indemnify Segoviano against the Underlying

                        Lawsuit;

           F.           A declaration that, under the 2010 Karoma Properties Policy, First National

                        owes no duty to defend or indemnify any of the Corporate Defendants against

                        the Underlying Lawsuit;

           G.           A declaration that, under the 2014 Karoma Properties Policy, American Fire

                        owes no duty to defend or indemnify Segoviano against the Underlying

                        Lawsuit;




Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022                                                JUDGMENT
Telephone: 503.228.6351
                                                                              Page 74
             Case 6:21-cv-00016-MC             Document 1     Filed 01/06/21     Page 75 of 76




           H.           A declaration that, under the 2014 Karoma Properties Policy, American Fire

                        owes no duty to defend or indemnify any of the Corporate Defendants against

                        the Underlying Lawsuit;

           I.           A declaration that, under the Miguel Segoviano Policies, American Fire owes

                        no duty to defend or indemnify Segoviano against the Underlying Lawsuit;

           J.           A declaration that, under the Miguel Segoviano Policies, American Fire owes

                        no duty to defend or indemnify any of the Corporate Defendants against the

                        Underlying Lawsuit;

           K.           OSIC is entitled to reimbursement of defense expenses that it paid on behalf of

                        SEGO Contractors to defend it against the Underlying Lawsuit;

           L.           OSIC is entitled to reimbursement of defense expenses that it paid on behalf of

                        Service Express Group to defend it against the Underlying Lawsuit;

           M.           First National is entitled to reimbursement of defense expenses that it paid on

                        behalf of Karoma Properties to defend it against the Underlying Lawsuit;

           ///

           ///

           ///

           ///

           ///

           ///

           ///




Bullivant|Houser|Bailey PC
                                              PLAINTIFFS' COMPLAINT FOR DECLARATORY
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022                                                JUDGMENT
Telephone: 503.228.6351
                                                                              Page 75
              Case 6:21-cv-00016-MC            Document 1      Filed 01/06/21    Page 76 of 76




            N.           American Fire is entitled to reimbursement of defense expenses that it paid on

                         behalf of Karoma Properties to defend it against the Underlying Lawsuit; and

            O.           Such other and further relief as the Court deems just and proper.



            DATED: January 6, 2021


                                                      BULLIVANT HOUSER BAILEY PC



                                                      By s/ John A. Bennett
                                                         John A. Bennett, OSB #750407
                                                         Telephone: 503.228.6351

                                                      MINTZ, LEVIN, COHN, FERRIS,
                                                      GLOVSKY AND POPEO, P.C.
                                                         Nancy D. Adams, (pro hac vice pending)
                                                         Laura Bange Stephens, (pro hac vice
                                                         pending)
                                                         Telephone: 617.542.6000

                                                          Attorneys for Plaintiffs Ohio Security
                                                          Insurance Company, First National Insurance
                                                          Company of America, American Fire and
                                                          Casualty Company


4813-5498-2870.1




 Bullivant|Houser|Bailey PC
                                               PLAINTIFFS' COMPLAINT FOR DECLARATORY
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                JUDGMENT
 Telephone: 503.228.6351
                                                                               Page 76
